


Exhibit 10.64

 

L E A S E  C O N T R A C T

 

THIS LEASE CONTRACT entered into by and between “Landlord” and “Tenant” on date
set forth hereinbelow, in accordance with the terms and conditions hereinafter
set forth.

 

W I T N E S S E T H:

 

ARTICLE I

 


SUMMARY OF BASIC LEASE PROVISIONS
AND CERTAIN DEFINED TERMS

 


 


 


SECTION 1.01  BASIC TERMS.  WHEN USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
INDICATED MEANINGS:


 


 


 


 


 

1.

 

“LANDLORD”

 

HIGHLAND VILLAGE HOLDING, INC.

 

 

“NOTICE ADDRESS”

 

4001 WESTHEIMER,
HOUSTON, TEXAS 77027

 

 

 

 

 

2.

 

“TENANT”

 

HOUSTON S&W, L.P., a Texas limited partnership

 

 

 

 

 

 

 

“TENANT’S TRADE NAME”

 

(d/b/a) SMITH & WOLLENSKY RESTAURANT (or such other trade name as may be
applicable to another restaurant concept which Tenant is allowed to operate
pursuant to the Permitted Use [hereinafter defined]).

 

 

 

 

 

 

 

State Where Formed

 

Texas

 

 

 

 

 

 

 

Employer I.D. #

 

 

 

 

 

 

 

 

 

“NOTICE ADDRESS”

 

c/o SMITH & WOLLENSKY OF HOUSTON, LLC
1114 First Avenue
New York, New York 10021
Attention:

 

 

 

 

 

 

 

“GUARANTOR”

 

THE SMITH & WOLLENSKY RESTAURANT GROUP,
 a Delaware corporation (A publicly traded company on the Nasdaq.)

 

 

Address & Phone Number

 

1114 First Avenue
New York, New York 10021
(212) 838-2061
Attention:  Jim Dunn

 

 

 

 

 

 

 

Employer I.D. #

 

 

 

1

--------------------------------------------------------------------------------


 

Landlord and Tenant agree that the “Guaranty” as outlined as Exhibit “H” shall
expire not later than the end of the fifteen year primary term.

 

4

 

“LEASED PREMISES”

 

Approximately 12,300 square feet (two-story building to include approximately
10,700 square feet with an approximately 1,600 square foot balcony) constituting
part of the Shopping Center as shown on Exhibit “A” also known as 4007
Westheimer.  The parties have agreed Tenant shall construct the balcony;
however, Landlord shall contribute One Hundred and Fifty Thousand Dollars
($150,000.00) towards the cost of said balcony.  The balcony shall hold a
minimum live load of 150 pounds per square foot.

 

 

 

 

 

5

 

“LEASE TERM”

 

A primary term of fifteen (15) years, together with all renewal terms.

 

 

 

 

 

 

 

“TENDER”

 

The act whereby Landlord delivers the Leased Premises to Tenant, free and clear
of all rights and claims of prior tenants or other parties in possession and
empty.

 

 

 

 

 

 

 

“TENDER DATE”

 

The date on which Landlord actually tenders the Leased Premises to Tenant, which
shall occur no later than May 31, 2003.

 

 

 

 

 

 

 

“INSPECTION”

 

Tenant shall have the right, within fifteen (15) days following the Tender Date,
to cause the Leased Premises to be inspected for structural soundness.  If the
results of such inspection are  unsatisfactory to Tenant, then Tenant shall have
the right, by written notice given to Landlord prior to the end of such fifteen
(15) day period, to terminate this Lease in which event Landlord shall return
all prepaid rent to Tenant following which neither party shall have any further
liability to the other under this Lease.

 

 

 

 

 

 

 

“COMMENCEMENT DATE”

 

The date on which the Lease Term commences, which date shall be the earlier of
(i) the date on which Tenant opens its restaurant to the public or (ii) (a) in
the event the Tender Date occurs prior to January 1, 2003, the date which is
three hundred days after the Tender Date; or (b) in the event the Tender Date
occurs after January 1, 2003, the date which is two hundred and forty days after
the Tender Date.

 

 

 

 

 

 

 

“TERMINATION DATE”

 

Last day of the one hundred eightieth full calendar month after Commencement
Date.

 

2

--------------------------------------------------------------------------------


 

6.                                                                                                                                                                                                                                      
“MINIMUM RENT”

 

Years

 

Monthly Rent

 

Annual Rent

 

1 - 5

 

$

40,000.00

 

$

480,000.00

 

6 - 10

 

$

43,333.33

 

$

520,000.00

 

11-15

 

$

47,500.00

 

$

570,000.00

 

 

Upon the execution hereof, in lieu of a “Security Deposit”, Tenant shall tender
a check in the amount of Fifteen Thousand & No/100 Dollars ($15,000.00) to be
applied against the first month’s Minimum Rent payment.

 

 

 

“ABATED RENT”

 

Minimum Rent, in the amount of Three Hundred Thousand ($300,000) per Lease Year,
shall be abated for a period of two (2) years.  Such abatement shall be applied
against Tenant’s monthly minimum rent obligation at the rate of $25,000.00 per
month so that Tenant shall only be obligated to pay monthly minimum rent at the
rate of $15,000.00 per month for the first two (2) years.

 

 

 

 

 

7.

 

“PERCENTAGE RENT”

 

A sum equal to Eight percent (8%) of all “Gross Sales” (as defined in Article
IV) in excess of the applicable “Breakpoint” (as hereinafter defined) each
“Lease Year” (as defined in Article IV).

 

 

 

 

 

 

 

“BREAKPOINT”

 

Means the point, during any Lease Year, at which the Gross Sales achieved during
such Lease Year are at a level which is sufficient to cause Percentage Rent to
accrue.  As used in this Lease, Breakpoint shall mean either the “Natural 
Breakpoint” or the “Unnatural Breakpoint” whichever is then applicable.

 

 

 

 

 

 

 

“NATURAL BREAKPOINT”

 

That amount of Gross Sales (hereinafter defined) which, when multiplied by the
Percentage Rent (which for the purposes of this Lease is eight percent [8%]),
produces a product equal to the Minimum Rent which is then applicable.

 

 

 

 

 

 

 

“UNNATURAL BREAKPOINT”

 

The applicable of the following levels of Gross Sales:

 

 

 

 

 

 

 

 

 

Lease Years 1 - 5

$7,000,000 per Lease Year

 

 

 

 

Lease Years 6 - 10

$7,500,000 per Lease Year

 

 

 

 

Lease Years 11 - 15

$8,000,000 per Lease Year

 

 

 

 

 

8.

 

“PERMITTED USE”

 

A high-end first-class white tablecloth restaurant or grill similar any one or
more combinations of those existing

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 Smith & Wollensky Restaurant Group, Inc. concepts known as (i) Smith &
Wollensky, (ii) The Manhattan Ocean Club, (iii) Cite’ or (iv) Park Avenue Café. 
During the first sixty (60) days following the Commencement Date, Tenant shall
not be obligated to open for lunch.  Thereafter, Tenant will open the restaurant
on the basis of 14 meal periods per week during the balance of the initial Lease
Year.  After the initial Lease Year, Tenant shall be permitted to reduce opening
to a minimum of twelve (12) meal periods per week if Tenant does not average a
minimum of sixty (60) covers per day for lunch on both Saturday and Sunday.  In
the event that Tenant elects to close for lunch on either Saturdays or Sundays,
or both, then in each subsequent Lease Year there shall be added to Tenant’s
Gross Sales the actual amount of Gross Sales which were achieved by Tenant for
the closed lunch shifts during either (i) the Lease Year immediately preceding
such closing or (ii) the average of three (3) years preceding such closing,
whichever is greater.

 

 

 

 

 

 

 

 

 

 

Tenant’s grill menu or Tenant’s combined restaurant and grill menu, as the same
may be changed by Tenant from time to time, (Exhibit “I”) will be available for
both lunch and dinner during all meal periods.

 

 

 

 

 

 

 

 

 

No more than forty percent (40%) of total “Gross Sales” shall be from alcohol
sales.

 

 

 

 

 

9.

 

“SECURITY DEPOSIT”

 

Not Applicable.

 

 

 

 

 

10.

 

“ADDITIONAL CHARGES”

 

Not Applicable.

 

 

 

 

 

 

 

“COMMON AREA PAYMENT”

 

Not Applicable.

 

 

 

 

 

 

 

“TAX PAYMENT”

 

Not Applicable.

 

 

 

 

 

 

 

“INSURANCE PAYMENT”

 

Not Applicable.

 

 

 

 

 

 

 

“WATER COSTS”

 

Responsibility of Tenant.

 

 

 

 

 

 

 

“TRASH”

 

Responsibility of Tenant.  Trash shall be maintained in a walk-in cooler.

 

4

--------------------------------------------------------------------------------


 

 

 

“RENEWAL OPTION”

 

Two (2) Five (5) Year Options pursuant to the terms of the attached Renewal
Option Rider.

 

 

 

 

 

12.

 

“TENANT ALLOWANCE”

 

Seven Hundred Fifty Thousand Dollars ($750,000.00) pursuant to the terms of the
attached Construction Rider, which amount includes the One Hundred Fifty
Thousand Dollar ($150,000) Landlord contribution to the cost of the balcony.

 

 

 

 

 

13.

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A:  Site Plan with Premises Crosshatched

 

Exhibit B:  Highland Village Shopping Center Survey

 

Exhibit C:  Final construction plans and specifications (working drawings) which
need not be attached to Lease

 

Exhibit C-1:  Tenant’s Affidavit

 

Exhibit C-2:  General Contractor’s Affidavit and Lien Waiver

 

Exhibit C-3:  Subcontractor’s Lien Waiver

 

Exhibit D:  Subordination, Non-Disturbance and Attornment Agreement in favor of
John Hancock Mutual Life Insurance Company

 

Exhibit E:  Sign Renderings

 

Exhibit F:  Tenant’s Parking Area

 

Exhibit G:  Valet Parking Stand at the Leased Premises

 

Exhibit H  Guaranty

 

Exhibit I:  Grill Menu and Combined Restaurant and Grill Menu

 

Exhibit J:  Eminent Domain Designation

 

Exhibit K:  Employee Parking Areas

 

ARTICLE II

 

Premises

 

Section 2.01  Leased Premises.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord the Leased Premises being the crosshatched portion
of the building shown on the site plan attached hereto as EXHIBIT “A”  and made
a part hereof for all purposes, such

 

5

--------------------------------------------------------------------------------


 

building being located within the shopping center shown on the survey attached
hereto as EXHIBIT “B.”  EXHIBIT “A,” EXHIBIT “B,” any additional land from time
to time designated by Landlord, existing and future buildings, parking area,
sidewalks, service area and other improvements now existing or hereafter erected
thereon are sometimes herein referred to as the “SHOPPING CENTER.”  Landlord
reserves the right to place in, under, over or through the Leased Premises
pipes, wires, lines, and facilities serving other areas of the Shopping Center
provided such right is exercised in a manner which does not unreasonably
interfere with Tenant’s conduct of its business at the Leased Premises.

 

Section 2.02  Intentionally omitted.

 

Section 2.03  The Leased Premises shall be improved in accordance with the
Construction Rider attached hereto and incorporated by reference herein for all
purposes.

 

ARTICLE III

 

Term

 

Section 3.01  Lease Term.  The Lease Term shall commence on the Commencement
Date and shall terminate on the Termination Date, unless sooner terminated in
accordance with the terms and conditions hereinafter set forth.  At the request
of Landlord from time to time made, Tenant will execute one or more memoranda or
letters stating the commencement and termination dates of the Lease.

 

Section 3.02  Lease Rights Vested.  Notwithstanding the fact that the Lease Term
will commence at a date subsequent to the execution of this instrument by
Landlord and Tenant, such parties intend that each shall have vested rights
immediately upon the signing of this instrument and that this instrument shall
be fully binding and in full force and effect from and after execution hereof by
Landlord and Tenant.

 

ARTICLE IV

 

Rental

 

Section 4.01  Minimum Rent.  Tenant covenants and agrees to pay to Landlord the
Minimum Rent, in monthly installments, in Houston, Harris County, Texas, at 4001
Westheimer, Houston, Texas 77027 or at such other address as Landlord may from
time to time designate in writing.  All such Minimum Rent payments shall be
delivered to Landlord at Landlord’s designated address on or before the first
day of each calendar month, monthly in advance, for each and every month in the
Lease Term.  Upon execution of this Lease, Tenant will pay Landlord Minimum Rent
for the first full calendar month of the Lease Term; but, if the Lease Term does
not commence on the first day of a calendar month, the Minimum Rent for such
month shall be prorated and the excess which was paid by Tenant shall be applied
as a credit against the next accruing installment of Minimum Rent.

 

Section 4.02  Percentage Rent.  In addition to Minimum Rent, Tenant agrees to
pay to Landlord the Percentage Rent.

 

6

--------------------------------------------------------------------------------


 

Percentage Rent due for each Lease Year shall be payable commencing on the
fifteenth (15th) day of the month immediately following the first month of such
Lease Year in which the aggregate amount of Gross Sales for such Lease Year
exceeds the Breakpoint applicable to such Lease Year and thereafter on the
fifteenth (15th) day of each succeeding month during the remainder of such Lease
Year on all additional Gross Sales.

 

In the event that the Minimum Rent for any Lease Year shall be reduced or abated
for any reason whatsoever, other than by reason of the Abated Rent provided for
during the first two (2) Lease Years as set forth in Paragraph 6 of Section 1.01
of this Lease, the Breakpoint for such Lease Year shall be reduced by a
percentage thereof equal to the percentage decrease in the Minimum Rent payable
for said Lease Year.  In the event that any Lease Year contains more or less
than twelve (12) full Fiscal Months (hereafter defined), the Breakpoint shall be
proportionately increased or decreased, as the case may be, for any such Lease
Year.

 

The term “GROSS SALES” includes all moneys or things of value received or
receivable, including lease or rental revenue (without deductions for
uncollectibles), by Tenant, its sublessees, licensees or concessionaires or
others, for merchandise sold or services performed or equipment, merchandise or
other inventory items leased or rented or business conducted (including
interest, time-price differential, finance charges and service charges on
time-payment sales, credit sales or lay-a-way sales) in, about or from the
Leased Premises (including, without limitation, orders received in person or by
mail, telephone or telegraph, and services performed by Tenant away from the
Leased Premises), including transactions in which delivery is made to the
customer at the Leased Premises but the order is taken elsewhere, transactions
in which the order is taken at the Leased Premises but delivery is made
elsewhere, receipts from mechanical and other vending machines, and deposits not
refunded to purchasers.

 

The term “GROSS SALES” SHALL NOT INCLUDE:

 

(1)                                  governmental excise or sales taxes added to
the selling price of the item and paid by the Tenant directly to the Government,
or

 

(2)                                  refunds or allowances to customers not in
excess of the original selling price of the item, or

 

(3)                                  transfers or exchanges of merchandise to
another of Tenant’s stores made in the regular course of Tenant’s business and
not for the purpose of avoiding consummation of a sale in the Leased Premises,
or

 

(4)                                  returns to shippers or manufacturers, or

 

(5)                                  sales from promotions, discounts and
employee meals with a maximum cap of four percent (4%) of all Gross Sales; or

 

(6)                                  sales of Tenant’s “REMOVABLE TRADE
FIXTURES” (as hereinafter defined) after use by Tenant in the Leased Premises;
or

 

(7)                                  credit card fees.

 

7

--------------------------------------------------------------------------------


 

Under no circumstances shall there be any deduction from Gross Sales by reason
of Tenant’s being liable to pay any franchise tax, capital stock tax, income tax
or similar or dissimilar tax based upon Tenant’s income, capital structure, or
profits.

 

All Gross Sales will be recorded either (i) through modern cash registers from
which a cash receipt shall be given to each customer for each purchase or (ii)
in such other manner as may be approved in writing by Landlord.  Full and
adequate records and books of account shall be accurately maintained by Tenant
of all its business operations in or about the Leased Premises.

 

All books of account, records, daily cash register total slips, sales slips and
Federal income tax returns relating to Tenant’s operation in or about the Leased
Premises will be retained by Tenant for a period of three (3) years after
preparation, and will be open to inspection by Landlord (or its representative)
at Tenant’s corporate offices at all reasonable times.  Tenant shall also
furnish Landlord, upon request, copies of any publicly recorded financial
statements of Guarantor which are prepared during the Lease Term.

 

Landlord acknowledges that Tenant maintains its Gross Sales records based on
fiscal reporting periods consisting of two (2) sequential four (4) week periods
followed by one (1) five (5) week period (each such reporting period being
herein called a “Fiscal Month”).

 

The term “LEASE YEAR,” as used herein, shall, in the case of the first Lease
Year, mean the period which commences with the Commencement Date and terminates
on the last day of the twelfth (12th) Fiscal Month following the Commencement
Date.  Such first lease Year shall include the partial month, if any, at the
commencement of the Lease Term if the Lease Term does not commence on the first
day of a Fiscal Month.

 

Each subsequent “LEASE YEAR” shall mean a period of twelve (12) full Fiscal
Months commencing with the date following the last day of the preceding Lease
Year.

 

The last Lease Year of the Lease Term shall be the period which commences on the
day immediately following the last day of the preceding Lease Year and
terminates on the last day of the Lease Term, and the parties recognize that
such last Lease Year may be less than twelve (12) full Fiscal Months depending
upon the date of termination of the Lease Term.

 

Within fifteen (15) days after the end of each Fiscal Month in the Lease Term,
Tenant will deliver to Landlord a statement signed by an officer of the general
partner of Tenant accurately setting forth the amount of Gross Sales made during
the preceding Fiscal Month itemized in reasonable detail and will
contemporaneously therewith pay any Percentage Rent due.  Within thirty (30)
days after the end of each Lease Year, Tenant will furnish to Landlord a
statement signed and sworn to by an officer of the general partner of Tenant
accurately showing Gross Sales for the preceding Lease Year itemized in
reasonable detail and will contemporaneously therewith pay any additional
Percentage Rent due for such Lease Year.

 

Landlord may, at any reasonable time or times during the hours of 8:00 a.m. to
5:00 p.m., Monday through Friday, have an audit made of any such statement, may
examine Tenant’s sales tax reports, Tenant’s inventory movement sheets, and
other relevant records for such period, and acceptance of the Percentage Rent
tendered by Tenant shall not prejudice these rights.  So long

 

8

--------------------------------------------------------------------------------


 

as Tenant is not under an Event of Monetary Default more than one time during
any Lease Year, then and only in that event, Landlord shall have the right to
inspect or audit Tenant’s books and records only one time during such Lease
Year.  Except as provided in the following paragraph, the cost of the audit
shall be borne by Landlord unless such audit shows that Tenant’s statement was
understated by three percent (3%) or more of the Gross Sales of Tenant for the
relevant Lease Year, in which event Tenant will pay the cost of such audit.  Any
audit by Landlord may be required by Landlord upon three (3) days prior written
notice to Tenant.

 

In the event Tenant fails to submit to Landlord its statement of Gross Sales in
accordance with the terms and conditions contained herein, Percentage Rent shall
be payable by Tenant based upon Gross Sales generated by Tenant in the Leased
Premises during the same period of the immediately preceding Lease Year and such
sum shall be immediately due and payable by Tenant to Landlord.  At any time
after the date upon which such statement should have been submitted, Landlord
shall have the right to audit Tenant’s books and records at Tenant’s sole cost
and expense and Tenant shall pay to Landlord upon demand the cost of such
audit.  Any additional Percentage Rent due or any refund due Tenant following
such audit shall be immediately due and payable.

 

Computation of the Percentage Rent shall be made separately and independently
for each Lease Year of the Lease Term, without regard to the Gross Sales made
during or rental paid for any other Lease Year.

 


SECTION 4.03  RENT DUE AND PAYABLE.  ALL RENT (INCLUDING BOTH MINIMUM RENT AND
PERCENTAGE RENT) AND OTHER SUMS HEREUNDER PROVIDED TO BE PAID BY TENANT SHALL BE
DUE AND PAYABLE BY TENANT WITHOUT DEMAND, DEDUCTION, ABATEMENT OR OFF-SET EXCEPT
AS EXPRESSLY PROVIDED HEREIN.  PAST DUE RENT AND OTHER PAST DUE PAYMENTS SHALL
BEAR INTEREST FROM MATURITY AT THE RATE OF FIFTEEN PERCENT (15%) PER ANNUM FROM
THE DATE DUE UNTIL PAID.


 

All other sums and charges of whatsoever nature required to be paid by Tenant to
Landlord pursuant to the terms of this Lease (including, without limitation, all
payments set forth in Article XXII, below entitled “ADDITIONAL RENT”) constitute
additional rent (whether or not same be designated “ADDITIONAL RENT”) and
failure by Tenant to timely pay such other sums or charges may be treated by
Landlord as a failure by Tenant to pay Minimum Rent.

 


ARTICLE V

 


UTILITIES

 

Section 5.01  Cost of Utilities.  Tenant will at its own cost and expense pay
for all water, sanitary sewer, gas, electricity and other utilities used in the
Leased Premises and will save and hold Landlord harmless from any charge or
liability for same.  Such payments shall be made directly to the supplier of any
utility separately metered (or submetered) to the Leased Premises and on such
equitable basis as may be determined by Landlord with respect to any such
utilities which are metered to Tenant in common with other occupants of the
Shopping Center.

 

Section 5.02  Interruption of Utilities.  No interruption or malfunction of any
utility services shall constitute an eviction or disturbance of Tenant’s use and
possession of the Leased

 

9

--------------------------------------------------------------------------------


 

Premises or a breach by Landlord of any of its obligations hereunder or render
Landlord liable for any damages or entitle Tenant to be relieved from any of its
obligations hereunder or grant Tenant any right of off-set or recoupment.  In
the event of any such interruption of any such services, Landlord shall use
reasonable diligence to restore such service in any circumstances in which such
interruption is caused by Landlord’s fault.


 


ARTICLE VI


 


USE


 


SECTION 6.01  PERMITTED USE.  TENANT WILL USE THE LEASED PREMISES SOLELY FOR THE
PERMITTED USE.  TENANT WILL NOT USE OR PERMIT USE OF THE LEASED PREMISES FOR ANY
OTHER PURPOSE WITHOUT THE WRITTEN CONSENT OF LANDLORD.  SUCH BUSINESS WILL BE
ADVERTISED AS AND OPERATED UNDER THE TENANT’S TRADE NAME OR SUCH OTHER TRADE
NAME AS MAY BE APPLICABLE TO THE OTHER RESTAURANT CONCEPTS WHICH ARE INCLUDED IN
THE PERMITTED USE.  TENANT, AT ITS OWN EXPENSE: WILL COMPLY WITH ALL FEDERAL,
STATE, MUNICIPAL AND OTHER LAWS, CODES, ORDINANCES, RULES AND REGULATIONS
APPLICABLE TO THE LEASED PREMISES AND THE BUSINESS CONDUCTED THEREIN BY TENANT;
WILL COMPLY WITH SUCH REGULATIONS AS LANDLORD MAY REASONABLY PROMULGATE
REGARDING SANITATION, CLEANLINESS AND OTHER MATTERS AT THE LEASED PREMISES OR
WITHIN THE SHOPPING CENTER, INCLUDING WITHOUT LIMITATION REMOVAL OF GARBAGE,
TRASH AND OTHER WASTE.  TENANT WILL NOT CONDUCT ANY AUCTION OR BANKRUPTCY OR
FIRE OR “LOST-OUR-LEASE” OR “GOING-OUT-OF-BUSINESS” OR SIMILAR SALE OR MAKE ANY
UNLAWFUL USE OF THE LEASED PREMISES OR PERMIT ANY UNLAWFUL USE THEREOF.

 


SECTION 6.02  MERCHANTS’ ASSOCIATION.  INTENTIONALLY OMITTED.

 


SECTION 6.03  CONTINUOUS USE AND HOURS OF OPERATION.  TENANT BINDS AND OBLIGATES
ITSELF TO OCCUPY AND USE THE ENTIRE LEASED PREMISES CONTINUOUSLY DURING THE
ENTIRE  LEASE TERM DURING AT LEAST THE BUSINESS HOURS SET FORTH HEREINBELOW FOR
THE PURPOSE PROVIDED ABOVE AND WILL OPERATE SUCH BUSINESS DURING SUCH PERIOD
WITH DILIGENCE, IN ACCORDANCE WITH THE BEST STANDARDS OF OPERATION OF SUCH
BUSINESS, AND IN A MANNER REASONABLY CALCULATED TO PRODUCE MAXIMUM GROSS SALES
AS DEFINED ABOVE.


 

Tenant’s minimum hours of operation during the Lease Term shall be as follows:

 

Monday - Friday:

 

12:00 noon through 11: 00 p.m.

 

 

 

Saturday:

 

12:00 noon through 11:00 p.m.

 

 

 

Sunday:

 

12:00 noon through 9:00 p.m.

 

10

--------------------------------------------------------------------------------


 

Tenant may close on the following holidays:

 

New Year’s Day

Easter Sunday

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Christmas Day

 


SECTION 6.04  TRASH REMOVAL.  TENANT SHALL BE RESPONSIBLE, AT ITS SOLE COST AND
EXPENSE, FOR THE REMOVAL OF ITS TRASH AND RUBBISH.  IN THE EVENT LANDLORD HAS
ESTABLISHED OR SHOULD ESTABLISH A COMMON TRASH AND RUBBISH REMOVAL OR DISPOSAL
PROGRAM AT THE SHOPPING CENTER, TENANT MAY PARTICIPATE IN SUCH PROGRAM AT
TENANT’S DISCRETION.


 


SECTION 6.05  LOCKING SYSTEM.   INTENTIONALLY OMITTED.


 


ARTICLE VII

 


COMMON AREA

 


SECTION 7.01  A. COMMON AREA.  LANDLORD WILL PROVIDE A “COMMON AREA” (AS
HEREINAFTER DEFINED) IN THE SHOPPING CENTER AND MAKE NECESSARY REPAIRS THERETO
AND, EXCEPT WHEN PREVENTED FROM DOING SO BY CAUSES BEYOND ITS CONTROL, LANDLORD
WILL ALSO PROVIDE LIGHTING IN THE IMMEDIATE AREA OF TENANT’S PARKING AREA AS
OUTLINED ON EXHIBIT “F” IN THE SHOPPING CENTER FROM DUSK UNTIL THE LATER OF (I)
11:00 O’CLOCK P.M., OR (II) ONE HOUR AFTER THE CLOSING HOUR OF TENANT.


 

Landlord shall have the right in its sole discretion to increase said hours in
which it provides lighting in the parking area.  Tenant, its employees,
customers and invitees shall have the non-exclusive use, along with others, of
the Common Area.  Landlord shall have the right, from time to time, to change
the arrangement, layout and/or size of the Common Area, and designate employee
parking spaces and tenant truck loading zones, and to do and perform such other
acts in the Common Area as Landlord shall, in its good faith judgment, determine
to be advisable.  Landlord shall have the right, from time to time, to
establish, modify and enforce rules and regulations with respect to the Common
Area and to police same.  Tenant shall have the duty to furnish Landlord, upon
written request, a written description of the make and model and the license
plate number for every automobile owned or used by Tenant, its agents and
employees in the Shopping Center, together with such other information as
Landlord may reasonably request pertaining to the establishment, modification
and enforcement of rules and regulations concerning the Common Area.

 

B.            For purposes of this Lease, the phrase “COMMON AREA” includes the
aforesaid customer’s parking area, employees’ parking area, service drives and
service roads, traffic islands, landscaped areas, loading and service areas,
sidewalks, roofs, gutters and downspouts, sprinkler risers serving all or any
buildings located in the Shopping Center, electrical gutters serving all or any
buildings located in the Shopping Center, and such other portion or portions of

 

11

--------------------------------------------------------------------------------


 

the Shopping Center (not leased or rented or held by Landlord for the purposes
of being leased or rented to other tenants) as may from time to time be
designated or treated by Landlord as part of the Common Area, as well as
drainage facilities and lighting facilities servicing any one or more of the
aforesaid areas.

 

C.            Throughout the Lease Term, Landlord shall provide Tenant with 158
parking spaces in the Shopping Center for Tenant’s customers during the hours of
11:00 AM to 2:30 PM and from 5:30 PM until Tenant’s closing each day that Tenant
is open for business.  Attached hereto and incorporated herein is EXHIBIT “G”
which depicts the “TENANT’S PARKING AREA.”  The Tenant’s Parking Area will
include the primary parking field in front of the demised premises and
additional parking areas as depicted on EXHIBIT “G”.  Landlord shall provide
such additional parking areas as it may designate from time to time.  The
Tenant’s Parking Area will be coned and controlled by the valet service provided
by Landlord during the said hours of operation of Tenant so that self parking in
the Tenant’s Parking Area will not be allowed by patrons of the Shopping Center
or Tenant’s customers unless otherwise agreed to by Landlord and Tenant.  If the
Tenant’s parking needs exceed the 158 parking spaces contained in Tenant’s
Parking Areas, then Landlord will use its best efforts to provide additional
parking for the Tenant’s customers elsewhere.  Landlord will provide an
integrated valet service for the Shopping Center so customers can drop off and
pick up at any valet stand (of which there will be a minimum of three, one of
which shall be located at the Leased Premises in the area shown on Exhibit “G”)
within the Shopping Center.

 


SECTION 7.02  DISPLAY OF MERCHANDISE.  NOT APPLICABLE.


 


SECTION 7.03  LEASED PREMISES NOT COMMON AREA.  NOTHING IN THIS ARTICLE OR
ELSEWHERE IN THIS LEASE SHALL BE CONSTRUED AS CONSTITUTING THE COMMON AREA, OR
ANY PART THEREOF, AS PART OF THE LEASED PREMISES.


 


SECTION 7.04  EMPLOYEE PARKING.  TENANT ACKNOWLEDGES LANDLORD’S DESIRE TO
PROVIDE RETAIL CUSTOMERS OF THE SHOPPING CENTER WITH SUFFICIENT PARKING
REASONABLY CLOSE TO THE RETAIL STORES.  ACCORDINGLY, TENANT AND TENANT’S
EMPLOYEES MAY PARK ONLY IN THE AREAS DESIGNATED BY LANDLORD AS EMPLOYEE PARKING
AREAS WHICH AREAS ARE THOSE WHICH ARE SHOWN BY CROSSHATCHING ON EXHIBIT “K”
ATTACHED HERETO AND MADE A PART HEREOF.  TENANT SHALL FURNISH LANDLORD WITH A
COMPLETE LIST OF LICENSE NUMBERS OF ALL AUTOMOBILES OPERATED BY TENANT AND ITS
EMPLOYEES; HOWEVER, LANDLORD CANNOT MAKE SUCH A REQUEST MORE OFTEN THAN ONCE
EACH QUARTER PLUS ONCE IN CONNECTION WITH THE CHRISTMAS SHOPPING SEASON.  TENANT
AGREES THAT IF ANY AUTOMOBILE OR OTHER VEHICLE OWNED BY TENANT OR ANY OF ITS
EMPLOYEES IS PARKED IN ANY PART OF THE SHOPPING CENTER OTHER THAN THE AREAS
DESIGNATED BY LANDLORD FOR EMPLOYEE PARKING OR IN ANY PUBLIC STREET IN
RESIDENTIAL SUBDIVISIONS WITHIN A ONE MILE PROXIMITY OF THE SHOPPING CENTER,
LANDLORD HAS THE RIGHT TO REMOVE THE VEHICLE AND LANDLORD IS NOT RESPONSIBLE FOR
ANY TOWING OR STORAGE FEES REGARDING SUCH VEHICLE; AND TENANT MUST REIMBURSE
LANDLORD, UPON DEMAND AND AS ADDITIONAL RENT, FOR ALL COSTS AND EXPENSES
LANDLORD INCURS IN TAKING SUCH ACTION.  IN ADDITION, TENANT AGREES THAT IF ANY
AUTOMOBILE OR OTHER VEHICLE OWNED BY TENANT OR ANY OF ITS EMPLOYEES SHALL BE
PARKED IN ANY PART OF THE SHOPPING CENTER OTHER THAN THE SPECIFIED AREAS
DESIGNATED FOR EMPLOYEE PARKING OR IN ANY PUBLIC STREET IN RESIDENTIAL
SUBDIVISIONS WITHIN A ONE MILE PROXIMITY OF THE SHOPPING CENTER, TENANT SHALL
PAY TO LANDLORD AS ADDITIONAL RENT UPON DEMAND, A PARKING FEE OF $25.00 PER DAY
FOR EACH DAY, OR PART THEREOF, THAT SUCH AUTOMOBILE OR OTHER VEHICLE IS SO
PARKED.

 

12

--------------------------------------------------------------------------------


 

Attached hereto and incorporated herein is EXHIBIT “K” which depicts the
“TENANT’S EMPLOYEES’ PARKING AREA” as of the Commencement Date.  However,
Landlord retains the right described in Section 7.01 A of this Lease, including
but not limited to the right to change the arrangement of the Common Area and
the designation of employee parking spaces as Landlord, in its good faith
judgment, determines to be advisable.

 


ARTICLE VIII

 


ASSIGNMENT AND SUBLETTING

 


SECTION 8.01  NO ASSIGNMENT OR SUBLETTING.  SUBJECT TO THE EXCEPTIONS SET FORTH
IN SECTION 8.02 HEREINBELOW, TENANT SHALL NOT ASSIGN THIS LEASE OR SUBLEASE THE
LEASED PREMISES OR ANY PART THEREOF OR MORTGAGE, PLEDGE OR HYPOTHECATE ITS
LEASEHOLD INTEREST OR GRANT ANY CONCESSION OR LICENSE WITHIN THE LEASED PREMISES
OR SUBLEASE ANY OPERATING DEPARTMENT THEREIN WITHOUT LANDLORD’S PRIOR WRITTEN
CONSENT, WHICH SUCH CONSENT SHALL, EXCEPT AS HEREINAFTER SET FORTH IN SECTION
8.03, BE IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION, AND ANY ATTEMPT TO DO ANY
OF THE FOREGOING SHALL BE VOID AND OF NO EFFECT.


 

The prohibition against assigning or subletting shall be construed to include a
prohibition against any assignment or subletting by operation of law.

 


SECTION 8.02  CHANGE OF OWNERSHIP OF TENANT.   ANYTHING TO THE CONTRARY
NOTWITHSTANDING IN THIS ARTICLE, TENANT SHALL HAVE THE RIGHT TO ASSIGN OR SUBLET
ITS LEASEHOLD INTEREST WITHOUT LANDLORD’S CONSENT OR APPROVAL IN THE THREE
FOLLOWING CIRCUMSTANCES ONLY:


 

(I)                                     ANY MERGER, CONSOLIDATION OR
REORGANIZATION OR SALE OF ASSETS OR STOCK OF OR INVOLVING TENANT OR GUARANTOR,
PROVIDED THAT THE SURVIVING, RESULTING OR REORGANIZED ENTITY HAS A NET WORTH OF
AT LEAST EQUAL TO THAT OF TENANT OR GUARANTOR, RESPECTIVELY, IMMEDIATELY PRIOR
TO THE CONSUMMATION OF SUCH TRANSACTION;

 

(II)                                  ANY TRANSFER OF ALL OR ANY OF TENANT’S
PARTNERSHIP INTERESTS OR ASSETS TO ANY ENTITY AFFILIATED WITH TENANT OR
GUARANTOR PROVIDED THAT SUCH ENTITY HAS A NET WORTH OF AT LEAST EQUAL TO THAT OF
TENANT OR GUARANTOR, RESPECTIVELY, IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
TRANSACTION; OR

 

(III)                               ANY PUBLIC OFFERING, LISTING, REDEMPTION,
HYPOTHECATION, CONVERSION, EXCHANGE OR OTHER SIMILAR DISPOSITION OF ALL ANY
PORTION OF TENANT’S PARTNERSHIP INTEREST.

 

Tenant shall give Landlord written notice of any such assignment within thirty
(30) days after such occurrence.

 


SECTION 8.03  QUALIFIED RESTAURANT.   NOTWITHSTANDING THE PROVISIONS OF SECTION
8.01, LANDLORD AGREES THAT IT WILL NOT UNREASONABLY WITHHOLD, CONDITION OR DELAY
ITS CONSENT TO THE SUBLEASE OF THE LEASED PREMISES, OR THE ASSIGNMENT OF THE
LEASE, TO A RESTAURANT ENTITY WHICH MEETS THE FOLLOWING CRITERIA (A “QUALIFIED
RESTAURANT”):


 

(I)                                     THE NET WORTH OF SUCH QUALIFIED
RESTAURANT IS, WHEN TAKEN TOGETHER WITH THE NET WORTH OF ANY AFFILIATE OF SUCH
QUALIFIED RESTAURANT WHICH IS THEN WILLING  TO AND

 

13

--------------------------------------------------------------------------------


 

actually executes a guaranty of such Qualified Restaurant’s obligations to
Landlord, at least equal to the net worth of Guarantor as it then exists;

 

(II)                                  THE QUALIFIED RESTAURANT IS A HIGH END,
FIRST CLASS, WHITE TABLECLOTH RESTAURANT; AND

 

(III)                               THE THEME OR CONCEPT OF THE QUALIFIED
RESTAURANT IS NOT THE SAME OR SUBSTANTIALLY SIMILAR TO THAT OF ANY OTHER
RESTAURANT THEN OPERATING IN THE SHOPPING CENTER.

 

Landlord shall be entitled to unreasonably withhold its consent to the sublease
or assignment of the Leased Premises to a Qualified Restaurant provided it
releases, in writing, Guarantor from Guarantor’s liability on the Guaranty.

 


SECTION 8.04  NO WAIVER BY LANDLORD.  IF THIS LEASE BE ASSIGNED OR IF THE LEASED
PREMISES BE SUBLEASED (WHETHER IN WHOLE OR IN PART) OR IN THE EVENT OF THE
MORTGAGE, PLEDGE OR HYPOTHECATION OF THE LEASEHOLD INTEREST OR GRANT OF ANY
CONCESSION OR LICENSE WITHIN THE LEASED PREMISES OR IF THE LEASED PREMISES BE
OCCUPIED IN WHOLE OR IN PART BY ANYONE OTHER THAN TENANT, LANDLORD MAY
NEVERTHELESS COLLECT RENT FROM THE ASSIGNEE, SUBLESSEE, MORTGAGEE, PLEDGEE,
PARTY TO WHOM THE LEASEHOLD INTEREST WAS HYPOTHECATED, CONCESSIONEE OR LICENSEE
OR OTHER OCCUPANT AND APPLY THE NET AMOUNT COLLECTED TO THE RENT PAYABLE
HEREUNDER, BUT NO SUCH TRANSACTION OR COLLECTION OF RENT OR APPLICATION THEREOF
BY LANDLORD SHALL BE DEEMED A WAIVER OF THESE PROVISIONS OR A RELEASE OF TENANT
FROM THE FURTHER PERFORMANCE BY TENANT OF ITS COVENANTS, DUTIES AND OBLIGATIONS
HEREUNDER UNLESS CONTAINED IN A WRITTEN DOCUMENT EXECUTED BY LANDLORD
SPECIFICALLY ACKNOWLEDGING SUCH WAIVER.


 


ARTICLE IX


 


REPAIR AND MAINTENANCE


 


SECTION 9.01  LANDLORD’S REPAIRS.  UPON THE CONDITION PRECEDENT THAT TENANT
SHALL HAVE GIVEN LANDLORD PRIOR WRITTEN NOTICE OF THE ITEM DAMAGED, LANDLORD
WILL REPAIR THE FOLLOWING DAMAGE TO THE LEASED PREMISES BUT NONE OTHER:


 

(I)                                     DAMAGE TO THE ROOF (EXCLUSIVE OF
FLASHING AROUND THE ROOFTOP AIR CONDITIONING UNIT) AND DAMAGE TO STRUCTURAL
PORTIONS OF THE LEASED PREMISES (SAID “STRUCTURAL PORTIONS” CONSISTING ONLY OF
THE FOUNDATION AND MEMBERS SUPPORTING THE ROOF BUT EXCLUDING, BY WAY OF EXAMPLE,
BUT NOT LIMITATION, ANY EXTERIOR WALL AT WHICH THERE IS AN ENTRANCE TO OR EXIT
FROM THE LEASED PREMISES, ALL INTERIOR PARTITION WALLS AND THE INTERIOR SIDE OF
BUILDING PERIMETER WALLS ENCLOSING THE LEASED PREMISES, ALL DOORS, MOLDINGS,
TRIM, WINDOW FRAMES, DOOR FRAMES, CLOSURE DEVICES, AND HARDWARE); AND

 

(II)                                  DAMAGE TO ANY UTILITY LINES (SEWER, WATER,
GAS OR ELECTRICAL) LOCATED OUTSIDE THE BOUNDARIES OF THE LEASED PREMISES;

 

provided, however, in the event any of the foregoing damage is caused by one or
more acts or omissions of Tenant, its agents, employees, customers or invitees,
or any burglar or unauthorized entrant, or any other person (with the exception
of Landlord itself), or if a damaged utility line exclusively serves the Leased
Premises, then (in either of such events) the Tenant shall bear the

 

14

--------------------------------------------------------------------------------


 

cost of such repairs; however, Tenant shall be permitted to pursue recovery from
any person or entity who was responsible for damaging a utility line which
exclusively serves the Leased Premises.

 

Section 9.02  Tenant’s Repairs.  All damage, other than that which Landlord
undertakes to repair in Section 9.01 or Articles XI or XIX will be repaired and
all maintenance will be performed and replacements and renewals will be made by
Tenant at Tenant’s cost and expense including without limitation all other
maintenance and repairs necessary or appropriate to cause the Leased Premises to
be suitable for Tenant’s intended commercial purpose and occupancy; and Tenant
will make all repairs, perform all maintenance and provide all renewals and
replacements at the Leased Premises, including but not limited to heating and
air conditioning equipment (whether any such equipment is roof mounted or
otherwise affixed outside the Leased Premises), electrical equipment and
fixtures, plumbing fixtures and equipment, elevators, wiring (including that
within walls or ceiling or under flooring or floor covering), and plumbing lines
(including water lines and gas lines) within walls or ceilings and under
flooring or floor covering.

 

Tenant will replace all broken or cracked plate glass and glass windows.  Tenant
shall not make, or permit to be made, any penetration in the roof of the
building of which the Leased Premises are a part, but except to the extent such
penetrations are necessary or desirable in connection with Tenant’s heating,
ventilating, air conditioning or extraction systems.  All such penetrations (and
subsequent closures and flashings) (“TENANT’S PERMITTED ROOF REPAIR”) shall be
done at Tenant’s sole cost and expense and in a manner which complies with
applicable building codes and in a manner which is reasonably satisfactory to
Landlord.  Tenant shall be responsible for all rooftop flashing around the
rooftop air conditioning unit.   As a condition precedent to Tenant’s right to
perform Tenant’s Permitted Roof Repair, Tenant shall take out and maintain ( or
cause the contractor under its construction contract to take out and maintain)
public liability insurance, builder’s risk and such other insurance required
under the attached Construction Rider in such amounts and with such conditions
as set forth in the Construction Rider and shall provide evidence of the
existence of such policies to Landlord prior to the commencement of any such
roof penetration.  Tenant shall indemnify, defend and hold Landlord harmless
from any liability, claims, actions, causes of action, loss or damage of any
kind whatsoever, directly or indirectly resulting from Tenant’s Permitted Roof
Repair.

 

If Landlord considers necessary any repairs, maintenance, renewals or
replacements required by the provisions of this Lease to be made or provided by
Tenant and Tenant refuses or neglects to make same after reasonable notice
(except in the event of an emergency in which event no prior notice shall be
required), Landlord shall have the right (but shall not be obligated), to make
such repair, perform such maintenance or provide such renewal or replacement. 
Tenant will, on demand pay the actual cost thereof incurred by Landlord.

 

In the event that Tenant elects to use the roof for outdoor dining in any
manner, then Tenant shall be responsible for the roof and deck thereto.

 

Section 9.03  No Waste.  Tenant will not commit waste and will not injure the
Leased Premises or the building of which they are a part, but will maintain the
Leased Premises in a clean, attractive condition and in good repair, ordinary
wear and tear excepted, and shall also

 

15

--------------------------------------------------------------------------------


 

keep sidewalks which are immediately adjacent to the Leased Premises clean. 
Upon termination of this Lease, Tenant will surrender and deliver up the Leased
Premises to Landlord broom-clean, excepting only ordinary wear and tear and
casualty damage and excepting also any damage required hereunder to be repaired
by Landlord.   Upon termination of this Lease, Tenant shall have no
responsibility to remove initial or subsequent improvements to the Leased
Premises provided such improvements were made in accordance with the terms of
the Lease.  Upon termination of this Lease, Tenant will also surrender to
Landlord all keys to the Leased Premises at the place stated herein for the
payment of rent and inform Landlord, in writing, of all combinations on locks,
safes and vaults, if any, at the Leased Premises.


 


SECTION 9.04  LANDLORD’S RIGHT TO ENTER.  LANDLORD WILL HAVE A RIGHT TO ENTER
THE LEASED PREMISES AT ANY REASONABLE TIME DURING TENANT’S BUSINESS HOURS OR IN
THE EVENT OF AN EMERGENCY AT ANY TIME, TO INSPECT THE CONDITION THEREOF, TO MAKE
NECESSARY REPAIRS AND IMPROVEMENTS, OR TO REPAIR OR MAINTAIN PIPES, WIRES, AND
OTHER FACILITIES SERVING ITS NEARBY PROPERTY AND FOR OTHER LAWFUL PURPOSES. 
LANDLORD SHALL USE ITS BEST EFFORTS NOT TO UNREASONABLY INTERFERE WITH THE
CONDUCT OF TENANT’S BUSINESS.


 


SECTION 9.05  MECHANIC’S LIENS.  SHOULD ANY MECHANIC’S LIENS OR OTHER LIENS OR
AFFIDAVITS CLAIMING LIENS BE FILED AGAINST THE LEASED PREMISES OR ANY PORTION
THEREOF OR INTEREST THEREIN FOR ANY REASON WHATSOEVER INCIDENT TO THE ACTS OR
OMISSIONS OF TENANT, ITS AGENTS OR CONTRACTORS, TENANT SHALL CAUSE THE SAME TO
BE CANCELED AND DISCHARGED OF RECORD BY PAYMENT, BONDING OR OTHERWISE, WITHIN
FIFTEEN (15) DAYS AFTER NOTICE BY LANDLORD.


 


ARTICLE X


 


ADDITIONS AND FIXTURES


 


SECTION 10.01  NO ALTERATIONS WITHOUT LANDLORD’S CONSENT.   TENANT WILL MAKE NO
ALTERATIONS OR ADDITIONS TO THE EXTERIOR OF THE LEASED PREMISES, NOR ANY
ALTERATIONS OR ADDITIONS TO THE INTERIOR OF THE LEASED PREMISES WHICH AFFECT
EITHER THE STRUCTURAL POINTS OR THE EXTERIOR OF THE LEASED PREMISES, WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD, IN ITS ABSOLUTE AND SOLE DISCRETION.


 

Tenant may make alterations or additions to the interior of the Leased Premises
which do not affect either the structural points or exterior of the Leased
Premises without Landlord’s prior written approval.

 


SECTION 10.02  REMOVABLE TRADE FIXTURES.  SUBJECT TO THE LIEN AND SECURITY
INTEREST AND OTHER RIGHTS OF LANDLORD REFERRED TO IN ARTICLE XV, TENANT SHALL
REMOVE ONLY “REMOVABLE TRADE FIXTURES,” AS HEREINAFTER DEFINED, (EXCLUDING ALL
COMPONENTS OF THE HVAC SYSTEM, PIPES, PANELING OR OTHER WALL COVERING OR FLOOR
COVERING), AND, IN ADDITION TO OTHER APPLICABLE PROVISIONS OF THIS LEASE
REGARDING SUCH REMOVAL, THE FOLLOWING SHALL APPLY:


 


(1)                                  SUCH REMOVAL MUST BE MADE PRIOR TO THE
TERMINATION OF THE LEASE TERM;


 


(2)                                  TENANT MUST NOT BE IN DEFAULT OF ANY
OBLIGATION OR COVENANT UNDER THIS LEASE AT THE TIME OF SUCH REMOVAL; AND

 

16

--------------------------------------------------------------------------------


 


(3)                                  SUCH REMOVAL MUST BE EFFECTED WITHOUT
DAMAGE TO THE LEASED PREMISES OR THE BUILDING OF WHICH THE LEASED PREMISES ARE A
PART AND TENANT MUST PROMPTLY REPAIR ALL DAMAGE CAUSED BY SUCH REMOVAL.


 

For the purposes hereof, the phrase “REMOVABLE TRADE FIXTURES” means the
following:  all of Tenant’s signs, counters, tables, chairs, desks, racks,
merchandisers and displayers, standards, wall brackets, hang-rods, shelves,
mirrors, marking equipment, kitchen equipment, cash registers, other business
machines and all other furniture, inventory, supplies and equipment used in the
ordinary course of Tenant’s business.

 

All plumbing or electrical wiring connections exposed as a result of the removal
of Tenant’s Removable Trade Fixtures, or other alterations, additions, fixtures,
equipment and property installed or placed by it in the Leased Premises shall be
capped by Tenant in a safe and workmanlike manner.

 


SECTION 10.03  TAXES AND ASSESSMENTS.  TENANT SHALL TIMELY PAY THE FULL AMOUNT
OF ALL TAXES, ASSESSMENTS, IMPOSITIONS, LEVIES, CHARGES, EXCISES, FEES, LICENSES
AND OTHER SUMS LEVIED, ASSESSED, CHARGED OR IMPOSED BY ANY GOVERNMENTAL
AUTHORITY OR OTHER TAXING AUTHORITY UPON TENANT’S LEASEHOLD INTEREST UNDER THIS
LEASE AND ALL ALTERATIONS, ADDITIONS, FIXTURES (INCLUDING REMOVABLE TRADE
FIXTURES), INVENTORY AND OTHER PROPERTY INSTALLED OR PLACED OR PERMITTED AT THE
LEASED PREMISES BY TENANT.  WITHIN THIRTY (30) DAYS AFTER NOTICE FROM LANDLORD,
TENANT SHALL FURNISH LANDLORD A TRUE COPY OF RECEIPTS EVIDENCING SUCH PAYMENT
RECEIVED BY TENANT FROM THE GOVERNMENTAL AUTHORITY OR OTHER TAXING AUTHORITY
ASSESSING SUCH CHARGE.


 


ARTICLE XI


 


FIRE AND DESTRUCTION OF PREMISES


 


SECTION 11.01  LANDLORD’S ELECTION TO REPAIR.  IF AT ANY TIME DURING THE LEASE
TERM, THE LEASED PREMISES OR ANY PORTION OF THE SHOPPING CENTER WHICH IS
REASONABLY NECESSARY TO THE VIABLE OPERATION OF TENANT’S BUSINESS IN THE LEASED
PREMISES SHOULD BE TOTALLY DESTROYED OR DAMAGED TO THE EXTENT OF FIFTY (50%)
PERCENT OR MORE OF ITS REPLACEMENT VALUE BY FIRE OR OTHER CASUALTY, LANDLORD
SHALL HAVE THE ELECTION TO REPAIR AND RECONSTRUCT THE DAMAGED PORTION OF THE
LEASED PREMISES AND/OR THE SHOPPING CENTER TO SUBSTANTIALLY THE CONDITION WHICH
EXISTED AT THE TIME OF LANDLORD’S TENDER OF POSSESSION OF THE LEASED PREMISES TO
TENANT OR ALTERNATIVELY, TO CANCEL THIS LEASE.  LANDLORD WILL NOTIFY TENANT OF
ITS ELECTION WITHIN SIXTY (60) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM TENANT
OF SUCH DAMAGE OR DESTRUCTION.


 

In the event that the Lease Term has a period of at least two (2) years
remaining and Landlord has provided notice of its election not to repair or
reconstruct the damaged portion of the Leased Premises, Tenant, at Tenant’s sole
cost, shall have a right to repair or reconstruct the Leased Premises damaged,
subject to Landlord’s approval which approval shall not be unreasonably
withheld, delayed or conditioned, as to the plans and specifications for such
repair or reconstruction.  Tenant shall provide written notice to Landlord of
its election within thirty (30) days after receipt of Landlord’s notice.

 

17

--------------------------------------------------------------------------------


 


SECTION 11.02  LEASE TO CONTINUE IN EFFECT.  IN ANY CIRCUMSTANCES DESCRIBED
ABOVE WHERE LANDLORD IS EITHER OBLIGATED TO REPAIR AND RESTORE THE LEASED
PREMISES, OR WHERE LANDLORD OR TENANT ELECTS TO REPAIR AND RESTORE THE LEASED
PREMISES, THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT, AND SUCH REPAIRS
WILL BE MADE BY LANDLORD WITHIN A REASONABLE TIME THEREAFTER, SUBJECT TO DELAYS
CAUSED BY GOVERNMENTAL RESTRICTIONS, STRIKES, LOCKOUTS, SHORTAGES OF LABOR OR
MATERIAL, ACTS OF GOD, WAR OR CIVIL COMMOTION, FIRE, UNAVOIDABLE CASUALTY,
INCLEMENT WEATHER OR ANY OTHER CAUSE BEYOND THE CONTROL OF LANDLORD (ALL OF THE
AFORESAID CAUSES FOR DELAY BEING HEREIN SOMETIMES REFERRED TO AS “FORCE
MAJEURE”).


 

Minimum Rent shall abate equitably during the period to reflect the extent to
which the Leased Premises are unfit for use by Tenant and not actually used by
Tenant in the ordinary conduct of its business.  For purposes of computing the
Percentage Rent due hereunder during any such period, the Breakpoint shall be
reduced by the same percentage that the Minimum Rent is reduced as provided for
in the preceding sentence.

 


SECTION 11.03  TENANT’S ELECTION TO TERMINATE.  IN THE EVENT ANY CASUALTY DAMAGE
OCCURS TO THE LEASED PREMISES TO THE EXTENT OF FIFTY (50%) PERCENT OR MORE OF
REPLACEMENT VALUE AND SUCH DAMAGE EITHER (I) OCCURS DURING THE LAST THREE (3)
YEARS OF THE LEASE TERM OR (II) WILL TAKE MORE THAN ONE HUNDRED EIGHTY (180)
DAYS TO REPAIR, THEN TENANT SHALL BE ENTITLED TO TERMINATE THIS LEASE BY GIVING
LANDLORD WRITTEN NOTICE OF SUCH ELECTION WITHIN SIXTY (60) DAYS FROM THE DATE OF
THE CASUALTY.


 


ARTICLE XII


 


LIABILITY AND INDEMNITY


 


SECTION 12.01  TENANT’S INDEMNIFICATION OF LANDLORD.  TENANT AGREES TO INDEMNIFY
AND HOLD LANDLORD AND LANDLORD’S EMPLOYEES HARMLESS FROM ALL CLAIMS (INCLUDING
COSTS AND EXPENSES OF DEFENDING AGAINST ALL OF THE AFORESAID) ARISING (OR
ALLEGED TO ARISE) FROM ANY ACT OR OMISSION OF TENANT OR TENANT’S AGENTS,
EMPLOYEES, ASSIGNEES, SUBLESSEES, CONTRACTORS, CUSTOMERS OR INVITEES, OR ARISING
FROM ANY INJURY TO OR DEATH OF ANY PERSON OR PERSONS OR DAMAGE TO OR DESTRUCTION
OF THE PROPERTY OF ANY PERSON OR PERSONS OCCURRING IN OR ABOUT THE LEASED
PREMISES OR ON THE SIDEWALKS ADJACENT THERETO, AND TENANT ASSUMES RESPONSIBILITY
FOR THE CONDITION OF THE LEASED PREMISES AND AGREES TO GIVE LANDLORD WRITTEN
NOTICE IN THE EVENT OF ANY DAMAGE, DEFECT OR DISREPAIR THEREIN.


 


SECTION 12.02  LANDLORD’S INDEMNIFICATION OF TENANT.  LANDLORD SHALL INDEMNIFY
AND HOLD TENANT AND TENANT’S EMPLOYEES HARMLESS FROM ALL CLAIMS (INCLUDING COSTS
AND EXPENSES OF DEFENDING AGAINST ALL OF THE AFORESAID) ARISING (OR ALLEGED TO
ARISE) FROM ANY NEGLIGENT ACT OR OMISSION OF LANDLORD OR LANDLORD’S AGENTS,
EMPLOYEES OR CONTRACTORS IN, ON OR ABOUT THE SHOPPING CENTER DURING THE LEASE
TERM.


 


SECTION 12.03  TENANT’S CASUALTY INSURANCE.  TENANT AGREES TO TAKE OUT AND
MAINTAIN AT ALL TIMES DURING THE LEASE TERM A POLICY OF FIRE AND EXTENDED
COVERAGE INSURANCE ON ITS ALTERATIONS, ADDITIONS, FIXTURES, EQUIPMENT,
MERCHANDISE AND OTHER PERSONAL PROPERTY PLACED AT THE LEASED PREMISES
(INCLUDING, BUT NOT LIMITED TO THE ROOFTOP HVAC).  SUCH POLICY SHALL CONTAIN A
REPLACEMENT COST ENDORSEMENT.

 

18

--------------------------------------------------------------------------------


 

In the event that Tenant sustains a loss by reason of fire or other casualty,
and such fire or casualty is caused in whole or in part by acts or omissions of
Landlord, its agents, servants or employees, then Tenant agrees to look solely
to its insurance proceeds (if any); and Tenant shall have no claim or right of
recovery against Landlord, or the agents, servants or employees of Landlord; and
no third party shall have any claim or right of recovery by way of subrogation
or assignment or otherwise.  Such insurance policy shall contain a loss payable
clause designating Tenant and Landlord as loss payees as their respective
interests may appear.

 

Tenant shall be responsible for the safety and personal well being of Tenant’s
employees, both within the Leased Premises and in the Common Area.  Tenant
agrees that Landlord shall not, except as set forth in Section 12.02, be
responsible or liable to Tenant or those claiming under Tenant (including,
without limitation, Tenant’s agents, servants, employees, customers and
invitees) for injury, death or damage or loss occasioned by the acts or
omissions of persons occupying any other part of the Shopping Center or
occasioned by the condition of the Shopping Center or property of any other
occupant of any part of the Shopping Center or the acts or omissions of any
other person or persons present at the Shopping Center who are not occupants of
any part thereof, whether or not such persons are present with the knowledge or
consent of Landlord.

 


SECTION 12.04  TENANT’S LIABILITY INSURANCE.  TENANT WILL TAKE OUT AND MAINTAIN,
AT ITS OWN COST AND EXPENSE, COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE
IN A MINIMUM AMOUNT OF $1,000,000.00 COMBINED SINGLE LIMIT, WHICH COMPREHENSIVE
GENERAL LIABILITY POLICY SHALL INCLUDE (I) COVERAGE FOR BODILY INJURY AND DEATH,
PROPERTY DAMAGE AND PRODUCTS LIABILITY COVERAGE; (II) CONTRACTUAL LIABILITY
COVERAGE INSURING THE OBLIGATIONS OF TENANT UNDER THE TERMS OF THIS LEASE; AND
(III) FIRE LEGAL LIABILITY COVERAGE WITH RESPECT TO THE LEASED PREMISES AND THE
BUILDING OF WHICH THEY ARE A PART IN THE AMOUNT OF AT LEAST $25,000.00.  SUCH
POLICY SHALL NAME LANDLORD (AND ANY OF ITS AFFILIATES, SUBSIDIARIES, SUCCESSORS
AND ASSIGNS DESIGNATED BY LANDLORD AS AN ADDITIONAL INSURED.  SUCH POLICY SHALL
CONTAIN A CONTRACTUAL LIABILITY ENDORSEMENT.


 

If Tenant is engaged in any way in the sale of alcoholic beverages, either for
consumption of alcoholic beverages on the premises or off the premises, Tenant
will also maintain liquor liability insurance with the limits of not less than
$1,000,000.00 each common cause and $1,000,000.00 aggregate.  If written on a
separate policy from the comprehensive general liability policy, such policy
shall name Landlord (and any of its affiliates, subsidiaries, successors and
assigns designated by Landlord) as an additional insured.  Such policy shall
contain a cross liability endorsement or severability provision.

 


SECTION 12.05  TENANT’S REQUIRED INSURANCE POLICIES.  THE POLICIES OF INSURANCE
REQUIRED TO BE MAINTAINED BY TENANT UNDER THE TERMS OF THIS LEASE ARE REFERRED
TO IN THIS SECTION 12.05 IN THE SINGULAR AS A “REQUIRED POLICY” AND IN THE
PLURAL AS “REQUIRED POLICIES.”  ALL REQUIRED POLICIES SHALL BE IN A FORM AND
WITH A COMPANY REASONABLY ACCEPTABLE TO LANDLORD AND SHALL BE ENDORSED SO AS TO
BE NON-CANCELABLE WITH RESPECT TO LANDLORD AND NOT SUBJECT TO MATERIAL CHANGE
EXCEPT UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LANDLORD GIVEN IN THE
MANNER SET FORTH IN ARTICLE XXIII, BELOW.  TENANT AGREES TO INITIALLY DELIVER TO
LANDLORD A DUPLICATE ORIGINAL OR CERTIFICATE OF EACH REQUIRED POLICY UPON TENDER
OF POSSESSION OF THE LEASED PREMISES TO TENANT AND AT ALL TIMES DURING THE LEASE
TERM, TO MAINTAIN A DUPLICATE ORIGINAL OR A CERTIFICATE OF

 

19

--------------------------------------------------------------------------------


 

all Required Policies on deposit with Landlord.  Tenant shall be entitled to
satisfy all Required Policies through blanket coverage policies.


 


SECTION 12.06  LANDLORD INSURANCE REQUIREMENTS.  LANDLORD SHALL, AT ALL TIMES
DURING THE LEASE TERM, INSURE THE BUILDING AND COMMON AREAS FOR NOT LESS THAN
EIGHTY PERCENT (80%) OF THEIR REPLACEMENT VALUE UNDER FIRE AND EXTENDED COVERAGE
INSURANCE POLICIES.  LANDLORD SHALL MAINTAIN COMMERCIAL LIABILITY INSURANCE,
WITH CONTRACTUAL LIABILITY COVERAGE, WITH LIMITS WHICH ARE AT LEAST AS MUCH AS
ARE REQUIRED TO BE CARRIED BY TENANT.  ANYTHING IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, LANDLORD WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION
OR CAUSE OF ACTION, AGAINST TENANT, ITS AGENTS, OFFICERS AND EMPLOYEES, FOR ANY
LOSS OR DAMAGE THAT MAY OCCUR TO THE BUILDING OR SHOPPING CENTER, OR ANY
IMPROVEMENTS THERETO OR ANY PERSONALTY OR IMPROVEMENTS CONTAINED THEREIN, BY
REASON OF FIRE, THE ELEMENTS, OR ANY OTHER CAUSE WHICH COULD BE INSURED AGAINST
UNDER THE TERMS OF STANDARD FIRE AND EXTENDED COVERAGE INSURANCE POLICIES,
REGARDLESS OF CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE TENANT, THEIR AGENTS,
OFFICERS AND EMPLOYEES, BUT EXCLUDING ANY OF THE FOREGOING TO THE EXTENT SAME
ARISE OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ITS AGENTS,
OFFICERS OR EMPLOYEES.


 


ARTICLE XIII


 


DIVERSION OF SALES


 


SECTION 13.01  RADIUS CLAUSE.  TENANT AGREES THAT DURING THE FIRST FIVE (5)
YEARS OF THE LEASE TERM, NEITHER TENANT NOR ANY OFFICER OF GUARANTOR NOR ANY
PERSON, CORPORATION, PARTNERSHIP, JOINT STOCK ASSOCIATION, TRUST OR OTHER FIRM
OR ENTITY WHICH CONTROLS TENANT OR IS CONTROLLED BY TENANT OR IS UNDER COMMON
CONTROL WITH EITHER TENANT OR GUARANTOR (HEREIN A “TENANT AFFILIATE”) SHALL
EITHER DIRECTLY OR INDIRECTLY, COMMENCE OPERATION OF ANY RESTAURANT WHICH IN ANY
MANNER COMPETES WITH THE RESTAURANT WHICH IS TO BE OPERATED AT THE LEASED
PREMISES WITHIN SIX (6) MILES OF THE LEASED PREMISES, WHICH TENANT ACKNOWLEDGES
IS A REASONABLE RADIUS FOR THE PURPOSE OF THIS PROVISION.  LANDLORD SHALL BE
ENTITLED TO ENFORCE THE FOREGOING PROHIBITION BY ALL LEGAL AND EQUITABLE MEANS
INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF INJUNCTIVE RELIEF.


 

Following the first five (5) years of the Lease Term, a Tenant Affiliate shall
be permitted to open another restaurant within a six (6) mile radius of the
Leased Premises provided that (i) such other restaurant operates under a name
other than the Trade Name under which Tenant is then operating, (ii) has a
different decor and theme than the restaurant then operated at the Leased
Premises and (iii) there are not more than two (2) steak dishes on the menu of
such other restaurant.  Further, if a Tenant Affiliate opens such other
restaurant within a six (6) mile radius of the Leased Premises, then Tenant also
covenants that the Percentage Rent which it will pay to Landlord under this
Lease will not, for any subsequent Lease Year, be less than the greater of (i)
the Percentage Rent payable for the Lease Year preceding the Lease Year in which
the other restaurant opened, or (ii) the average Floor Percentage Rent payable
for the three (3) Lease Years

 

20

--------------------------------------------------------------------------------


 

preceding the Lease Year in which the other restaurant opened (such greater
amount being herein called the “Floor Percentage Rent”), and that the Percentage
Rent will increase every Lease Year thereafter by an amount equal to two and
one-half percent (2 ½%) of the Floor Percentage Rent.

 


ARTICLE XIV


 


SECURITY DEPOSIT


 


SECTION 14.01  SECURITY DEPOSIT.  NOT APPLICABLE.


 


ARTICLE XV


 


LANDLORD’S LIEN


 


SECTION 15.01  LANDLORD’S LIEN.  TO SECURE THE PAYMENT OF ALL RENT DUE AND TO
BECOME DUE HEREUNDER AND THE FAITHFUL PERFORMANCE OF THIS LEASE BY TENANT AND TO
SECURE ALL OTHER INDEBTEDNESS AND LIABILITIES OF TENANT TO LANDLORD NOW EXISTING
OR HEREAFTER INCURRED, TENANT HEREBY GIVES TO LANDLORD AN EXPRESS CONTRACTUAL
LIEN AND SECURITY INTEREST ON ALL PROPERTY (INCLUDING FIXTURES, EQUIPMENT,
CHATTELS AND MERCHANDISE) WHICH MAY BE PLACED IN THE LEASED PREMISES.  ALL
EXEMPTION LAWS ARE HEREBY WAIVED IN FAVOR OF SAID LIEN AND SECURITY INTEREST AND
IN FAVOR OF LANDLORD’S STATUTORY LIEN.


 


SECTION 15.02  SUBORDINATION OF LANDLORD’S LIEN.   NOTWITHSTANDING THE LANGUAGE
OF SECTION 15.01 GRANTING LANDLORD A CONTRACTUAL LIEN AND SECURITY INTEREST ON
TENANT’S PERSONAL PROPERTY, LANDLORD AGREES THAT, UPON THE WRITTEN REQUEST OF
TENANT, LANDLORD SHALL EXECUTE A WRITTEN AGREEMENT TO SUBORDINATE ITS LIENS AND
SECURITY INTEREST ON TENANT’S PERSONAL PROPERTY TO ANY LIEN AND SECURITY
INTEREST IN FAVOR OF TENANT’S INSTITUTIONAL LENDERS OR FOR ONE OR MORE PURCHASE
MONEY LIENS AGAINST PERSONAL PROPERTY PURCHASED BY TENANT FOR ITS USE IN, ON OR
ABOUT THE LEASED PREMISES.


 

This lien and security interest may be foreclosed with or without court
proceedings by public or private sale provided Landlord gives Tenant at least
ten (10) days’ notice of the time and place of said sale, and Landlord shall
have the right to become the purchaser, upon being the highest bidder at such
sale.  Contemporaneously with the execution of this Lease (or at any time if
requested by Landlord), Landlord shall be authorized to file Financing
Statements in sufficient form so that when properly filed, the security interest
hereby given shall hereunder, also have all of the rights and remedies of a
secured party under the Texas Uniform Commercial Code (the Texas Business and
Commerce Code).

 


ARTICLE XVI


 


DEFAULT, REMEDIES AND DETERMINATION OF DAMAGES


 


SECTION 16.01  EVENTS OF DEFAULT.  EACH OF THE FOLLOWING ACTS OR OMISSIONS OF
TENANT OR OCCURRENCES SHALL CONSTITUTE AN “EVENT OF DEFAULT”:

 

21

--------------------------------------------------------------------------------


 

(A)                                  FAILURE OR REFUSAL BY TENANT TO TIMELY PAY
MINIMUM RENT OR PERCENTAGE RENT OR ADDITIONAL RENT OR ANY OTHER SUM WHEN DUE
HEREUNDER AND THE CONTINUATION OF SUCH FAILURE FOLLOWING THE EXPIRATION OF THE
FIFTH (5TH) DAY AFTER NOTICE OF SUCH FAILURE HAS BEEN GIVEN TO TENANT (PROVIDED,
HOWEVER, THAT LANDLORD SHALL NOT BE REQUIRED TO GIVE WRITTEN NOTICE TO TENANT
MORE THAN TWO TIMES DURING ANY SINGLE LEASE YEAR); OR

 

(B)                                 FAILURE OR REFUSAL BY TENANT TO COMPLY WITH
THE OBLIGATIONS OF TENANT PERTAINING TO PERMITTED USE SET FORTH IN ARTICLE VI OF
THIS LEASE; OR

 

(C)                                  FAILURE OR REFUSAL BY TENANT TO TIMELY
PERFORM OR OBSERVE ANY OTHER COVENANT, DUTY OR OBLIGATION OF TENANT UNDER THIS
LEASE INCLUDING THE CONSTRUCTION RIDER; PROVIDED, HOWEVER, NOTWITHSTANDING THE
OCCURRENCE OF SUCH EVENT OF DEFAULT, LANDLORD SHALL NOT BE ENTITLED TO EXERCISE
ANY OF THE REMEDIES PROVIDED FOR IN THIS LEASE OR BY LAW UNLESS SUCH EVENT OF
DEFAULT CONTINUES BEYOND THE EXPIRATION OF THIRTY (30) DAYS FOLLOWING NOTICE TO
TENANT OF SUCH EVENT OF DEFAULT; HOWEVER, IF SUCH FAILURE IS NOT OF A NATURE
WHICH IS REASONABLY SUSCEPTIBLE OF BEING CURED WITHIN A THIRTY (30) DAY PERIOD,
THEN TENANT SHALL, PROVIDED IT HAS COMMENCED SUCH CURE PRIOR TO THE END OF SUCH
THIRTY (30) DAY PERIOD AND IS DILIGENTLY PURSUING SAME, HAVE SUCH ADDITIONAL
TIME AS MAY BE REASONABLY NECESSARY IN ORDER TO COMPLETE SUCH CURE; OR

 

(D)                                 ABANDONMENT OR VACATING OF THE LEASED
PREMISES OR ANY SIGNIFICANT PORTION THEREOF; OR

 

(E)                                  THE ENTRY OF A DECREE OR ORDER FOR RELIEF
BY A COURT HAVING JURISDICTION OVER TENANT OR ANY GUARANTOR OF TENANT’S
OBLIGATIONS HEREUNDER IN AN INVOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS,
AS NOW OR HEREAFTER CONSTITUTED, OR ANY OTHER APPLICABLE FEDERAL OR STATE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, OR APPOINTING A RECEIVER,
LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR (OR SIMILAR OFFICIAL) OF
TENANT OR ANY GUARANTOR OF TENANT’S OBLIGATIONS HEREUNDER OR FOR ANY SUBSTANTIAL
PART OF EITHER OF SAID PARTIES’ PROPERTY, OR ORDERING THE WINDING-UP OR
LIQUIDATION OF EITHER OF SAID PARTIES’ AFFAIRS AND THE FAILURE BY TENANT TO
OBTAIN A DISMISSAL OF SUCH DECREE OR ORDER WITHIN SIXTY (60) DAYS; OR

 

(F)                                    THE COMMENCEMENT BY TENANT OR ANY
GUARANTOR OF TENANT’S OBLIGATIONS HEREUNDER OF A VOLUNTARY CASE UNDER THE
FEDERAL BANKRUPTCY LAWS, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW.

 


SECTION 16.02  LANDLORD’S REMEDIES.  THIS LEASE AND THE TERM AND ESTATE HEREBY
GRANTED AND THE DEMISE HEREBY MADE ARE SUBJECT TO THE LIMITATION THAT IF AND
WHENEVER ANY EVENT OF DEFAULT SHALL OCCUR, AFTER SUCH NOTICE, IF ANY, AS IS
PROVIDED IN SECTION 16.01, LANDLORD MAY, AT ITS OPTION, IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES GIVEN HEREUNDER OR BY LAW OR EQUITY, DO ANY ONE OR MORE OF
THE FOLLOWING:


 

(A)                                  TERMINATE THIS LEASE, IN WHICH EVENT,
TENANT SHALL IMMEDIATELY SURRENDER POSSESSION OF THE LEASED PREMISES TO
LANDLORD;

 

(B)                                 ENTER UPON AND TAKE POSSESSION OF THE LEASED
PREMISES AND EXPEL OR REMOVE TENANT AND ANY OTHER OCCUPANT THEREFROM, WITH OR
WITHOUT HAVING TERMINATED THE LEASE; OR

 

22

--------------------------------------------------------------------------------


 

(C)                                  ALTER LOCKS AND OTHER SECURITY DEVICES AT
THE LEASED PREMISES.

 

Exercise by Landlord of any one or more remedies set forth in Subsection
16.02(b) or (c) shall not be deemed to be an acceptance of surrender of the
Leased Premises by Tenant, whether by agreement or by operation of law, it being
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant.

 

Upon the occurrence of an Event of Default, Landlord shall not be obligated to
give any notice (written or oral) regarding alteration of locks or other
security devices at the Leased Premises, prior to Landlord’s alteration of such
locks or security devices.  In the event Landlord exercises its rights to alter
the locks at the Leased Premises, Landlord shall only be required to provide
Tenant with a new key during Landlord’s regular business hours, provided that in
no event shall Landlord be required to provide Tenant with a key until such time
as Tenant cures all defaults under the Lease and, if required by Landlord,
Tenant increases the amount of the Security Deposit being held under the terms
of Section 14.01 hereof by an amount equal to twice the monthly Minimum Rent and
Additional Charges due hereunder.

 

To the extent of any inconsistency between this Lease and the provisions of
Section 93.002 of the Texas Property Code (as it may be hereafter amended), it
is the agreement of the parties that this Lease shall govern and control.  Upon
the occurrence of an Event of Default, Landlord shall give Tenant three (3) days
written notice to vacate the premises prior to instituting proceedings in
forcible detainer against Tenant.  Tenant hereby waives (to the extent legally
permissible) any and all notices otherwise required at common law or by the
Texas Property Code, as same presently exist or may be hereafter amended (or any
subsequent similar statutes relating to notice prior to instituting such an
action or proceeding).  Landlord shall otherwise have all of the rights and
remedies of a Landlord under Chapters 24 and 93 of the Texas Property Code now
in effect or as may be hereafter revised.

 

If Tenant should fail to make any payment or cure any Event of Default hereunder
within the time herein permitted, Landlord, without being under any obligation
to do so and without thereby waiving such Event of Default, may make such
payment and/or remedy such other Event of Default for the account of Tenant (and
enter the Leased Premises for such purpose), and thereupon Tenant shall be
obligated to, and hereby agrees to pay Landlord, upon demand, all costs,
expenses and disbursements incurred by Landlord in taking such remedial action.

 

In the event of termination of this Lease or of Tenant’s right to possession of
the Leased Premises or repossession of the Leased Premises for an Event of
Default, Landlord shall comply with the provisions of Section 91.006 of the
Texas Property Code.

 


SECTION 16.03  POST DEFAULT RENT.  IN THE EVENT LANDLORD ELECTS TO TERMINATE
TENANT’S RIGHT TO POSSESSION OF THE LEASED PREMISES WITHOUT TERMINATING THIS
LEASE, LANDLORD MAY HOLD TENANT LIABLE FOR ALL RENT AND OTHER INDEBTEDNESS
ACCRUED TO THE DATE OF SUCH TERMINATION, PLUS SUCH RENT AND OTHER INDEBTEDNESS
AS WOULD OTHERWISE HAVE BEEN REQUIRED TO BE PAID BY TENANT TO LANDLORD DURING
THE PERIOD FOLLOWING TERMINATION OF THE LEASE TERM (OR TENANT’S RIGHT TO
POSSESSION OF THE LEASED PREMISES, AS THE CASE MAY BE) MEASURED FROM THE DATE OF
SUCH TERMINATION BY LANDLORD UNTIL THE DATE WHICH WOULD HAVE BEEN THE DATE OF
EXPIRATION OF THE TERM AS STATED IN ARTICLE III (HAD LANDLORD NOT ELECTED TO
TERMINATE TENANT’S RIGHT TO POSSESSION ON

 

23

--------------------------------------------------------------------------------


 

account of such Event of Default) diminished by any net sums thereafter received
by Landlord through reletting the Leased Premises during said period (after
deducting expenses incurred by Landlord as provided in the succeeding
paragraph).


 

Actions to collect amounts due by Tenant provided for in this paragraph of
Section 16.03 may be brought from time to time by Landlord during the aforesaid
period, on one or more occasions, without the necessity of Landlord’s waiting
until expiration of such period; and in no event shall Tenant be entitled to
receive any excess of rent (or rent plus other sums) obtained by reletting over
and above the rent herein reserved; however, all such excess sums shall be
credited against Tenant’s liability to Landlord.

 

In case of an Event of Default, Tenant shall also be liable for and shall pay to
Landlord at Houston, Harris County, Texas, in addition to any sum provided to be
paid above: broker’s fees actually incurred by Landlord in connection with
reletting the whole or any part of the Leased Premises provided such fees are
reasonable within the market context taking into consideration the time and
circumstances then in existence; the reasonable and necessary costs of removing
and storing Tenant’s or other occupant’s property; the reasonable and necessary
costs of repairing, altering, remodeling or otherwise putting the Leased
Premises into condition acceptable to a new tenant or tenants, and all
reasonable expenses incurred by Landlord in enforcing Landlord’s remedies,
including reasonable attorney’s fees.

 


SECTION 16.04  TENANT’S REMEDY.  IN THE EVENT OF ANY EVENT OF DEFAULT BY
LANDLORD, TENANT’S EXCLUSIVE REMEDY SHALL BRING AN ACTION FOR DAMAGES (TENANT
HEREBY WAIVING THE BENEFIT OF ANY LAWS GRANTING IT A LIEN UPON THE PROPERTY OF
LANDLORD AND/OR UPON RENT DUE LANDLORD), BUT PRIOR TO ANY SUCH ACTION TENANT
WILL GIVE LANDLORD WRITTEN NOTICE SPECIFYING SUCH DEFAULT WITH PARTICULARITY,
AND LANDLORD SHALL THEREUPON HAVE A REASONABLE PERIOD, BUT IN NO EVENT LESS THAN
THIRTY (30) DAYS (EXCEPT IN AN EMERGENCY TO PREVENT LOSS OR DAMAGE TO PROPERTY
OR LIFE)  IN WHICH TO CURE ANY SUCH DEFAULT; HOWEVER, IF SUCH FAILURE IS NOT OF
A NATURE WHICH IS REASONABLY SUSCEPTIBLE OF BEING CURED WITHIN A THIRTY (30) DAY
PERIOD, THEN LANDLORD SHALL, PROVIDED IT HAS COMMENCED SUCH CURE PRIOR TO THE
END OF SUCH THIRTY (30) DAY PERIOD AND IS DILIGENTLY PURSUING SAME, HAVE SUCH
ADDITIONAL TIME AS MAY BE REASONABLY NECESSARY IN ORDER TO COMPLETE SUCH CURE.


 

Unless and until Landlord fails so to cure any Event of Default after such
notice or having so commenced thereafter fails to exercise reasonable diligence
to complete such curing, Tenant shall not have any remedy or cause of action by
reason thereof except in the case of an emergency to prevent loss or damage to
property or life in which event Tenant shall be entitled to resort to self-help
remedies.  All obligations of Landlord hereunder will be construed as
independent covenants, not conditions; and all such obligations will be binding
upon Landlord only to the extent such obligations accrued during the period of
its ownership of the Shopping Center and not thereafter.

 


SECTION 16.05  REASONABLE ATTORNEY’S FEES.  IN THE EVENT THAT LANDLORD
INSTITUTES ANY ACTION OR PROCEEDING TO ENFORCE PAYMENT OF A MONETARY SUM DUE
HEREUNDER AND IS THE PREVAILING PARTY IN SUCH ACTION THEN, IN SUCH EVENT, TENANT
WILL PAY TO LANDLORD ALL REASONABLE COSTS INCURRED BY LANDLORD IN ATTEMPTING TO
COLLECT SUCH SUM, INCLUDING REASONABLE ATTORNEYS’ FEES, WHICH SHALL NOT BE LESS
THAN TEN PERCENT (10%) OF ALL SUCH SUMS OWING BY TENANT TO LANDLORD.  IN ALL
OTHER

 

24

--------------------------------------------------------------------------------


 

litigation matters in connection with this Lease, the prevailing party shall be
entitled to receive reasonable attorney fees.


 


SECTION 16.06  CROSS-DEFAULT.  INTENTIONALLY OMITTED.


 


ARTICLE XVII


 


NON-WAIVER


 


SECTION 17.01  NON WAIVER.  NEITHER ACCEPTANCE OF RENT (OR ANY PORTION THEREOF)
OR ANY OTHER SUMS PAYABLE BY TENANT HEREUNDER (OR ANY PORTION THEREOF) BY
LANDLORD NOR FAILURE BY LANDLORD TO COMPLAIN OF ANY ACTION, NON-ACTION OR
DEFAULT OF TENANT SHALL CONSTITUTE A WAIVER AS TO ANY BREACH OF ANY COVENANT OR
CONDITION OF TENANT CONTAINED HEREIN NOR A WAIVER OF ANY OF LANDLORD’S RIGHTS
HEREUNDER.  WAIVER BY LANDLORD OF ANY RIGHT FOR ANY DEFAULT OF TENANT SHALL NOT
CONSTITUTE A WAIVER OF ANY RIGHT FOR EITHER A PRIOR OR SUBSEQUENT DEFAULT OF THE
SAME OBLIGATION OR FOR ANY PRIOR OR SUBSEQUENT DEFAULT OF ANY OTHER OBLIGATION. 
NO RIGHT OR REMEDY OF LANDLORD HEREUNDER OR COVENANT, DUTY OR OBLIGATION
HEREUNDER SHALL BE DEEMED WAIVED BY LANDLORD UNLESS SUCH WAIVER BE IN WRITING,
SIGNED BY LANDLORD.


 


ARTICLE XVIII


 


LANDLORD-TENANT RELATION


 


SECTION 18.01  NO VENTURE OR PARTNERSHIP.  THE RELATION CREATED BY THIS LEASE
CONTRACT IS THAT OF LANDLORD AND TENANT.  NEITHER THE PROVISIONS FOR PERCENTAGE
RENT NOR ANY OTHER PROVISION OF THIS LEASE SHALL BE CONSTRUED IN SUCH A WAY AS
TO CONSTITUTE LANDLORD AND TENANT JOINT VENTURERS OR CO-PARTNERS TO MAKE TENANT
THE AGENT OF LANDLORD OR TO MAKE LANDLORD LIABLE FOR THE DEBTS OF TENANT.


 


ARTICLE XIX


 


EMINENT DOMAIN


 


SECTION 19.01  TAKING OF LEASED PREMISES.  IF THERE SHALL BE TAKEN DURING THE
LEASE TERM ANY PORTION OF THE LEASED PREMISES, WHICH RENDERS THE REMAINING
PORTION UNSUITABLE FOR TENANT’S OPERATIONS, OR THAT PORTION OF THE COMMON AREA
DESIGNATED ON EXHIBIT “J”  ATTACHED HERETO, BY ANY AUTHORITY HAVING THE POWER OF
EMINENT DOMAIN, THEN AND IN THAT EVENT, THE TERM OF THIS LEASE SHALL CEASE AND
TERMINATE, AND THE DATE OF SUCH TERMINATION SHALL BE, AT LANDLORD’S ELECTION,
THE EARLIER OF EITHER THE DATE UPON WHICH POSSESSION SHALL BE TENDERED TO SUCH
AUTHORITY BY LANDLORD OR THE DATE UPON WHICH POSSESSION IS TAKEN BY SUCH
AUTHORITY.


 


SECTION 19.02  EMINENT DOMAIN AWARD.  ALL SUMS AWARDED OR AGREED UPON BETWEEN
LANDLORD AND THE CONDEMNING AUTHORITY FOR THE TAKING OF THE FEE OR THE LEASEHOLD
ESTATE, WHETHER AS DAMAGES OR AS COMPENSATION, WILL BE THE PROPERTY OF
LANDLORD.  TENANT HEREBY ASSIGNS TO LANDLORD ALL PROCEEDS, WHETHER BY WAY OF
COMPENSATION OR DAMAGES, OTHERWISE PAYABLE TO TENANT FOR THE LEASEHOLD ESTATE BY
REASON OF SUCH TAKING; HOWEVER, TENANT RESERVES THE RIGHT TO ITS

 

25

--------------------------------------------------------------------------------


 

separate award for the loss of its improvements, business interruption and
relocation costs provided such award does not reduce Landlord’s award.


 


SECTION 19.03  RENT PAYABLE UNTIL TAKING.  IF THIS LEASE SHOULD BE TERMINATED
UNDER ANY PROVISION OF THIS ARTICLE, RENTAL AND OTHER SUMS DUE AND PAYABLE BY
TENANT HEREUNDER SHALL BE PAYABLE UP TO THE DATE OF TERMINATION AND LANDLORD
WILL REFUND TO TENANT THAT PORTION OF ANY SUCH RENTAL AND OTHER SUMS PAID IN
ADVANCE, BUT NOT YET EARNED BY SUCH DATE.


 


SECTION 19.04  VOLUNTARY CONVEYANCE BY LANDLORD.  IN THE EVENT THAT ANY
AUTHORITY HAVING THE POWER OF EMINENT DOMAIN REQUESTS THAT LANDLORD CONVEY TO
SUCH AUTHORITY ALL OR ANY PORTION OF THE SHOPPING CENTER OR ALL OR ANY PORTION
OF THE LEASED PREMISES, LANDLORD SHALL HAVE THE RIGHT TO MAKE A VOLUNTARY
CONVEYANCE TO SUCH AUTHORITY OF ALL OR ANY PORTION OF THE SHOPPING CENTER OR ALL
OR ANY PORTION OF THE LEASED PREMISES WHETHER OR NOT PROCEEDINGS HAVE BEEN FILED
BY SUCH AUTHORITY; AND IN THE EVENT OF ANY SUCH VOLUNTARY CONVEYANCE, IT SHALL
NEVERTHELESS FOR ALL PURPOSES HEREUNDER BE DEEMED THAT THERE HAS BEEN A TAKING
BY SUCH AUTHORITY OF THE PROPERTY VOLUNTARILY CONVEYED BY LANDLORD. 
ACCORDINGLY, ALL OF THE PROVISIONS OF SECTIONS 19.01, 19.02, AND 19.03 HEREOF
SHALL BE APPLICABLE NOTWITHSTANDING SUCH VOLUNTARY CONVEYANCE.


 


ARTICLE XX


 


HOLDING OVER


 


SECTION 20.01  MONTH-TO-MONTH TENANCY.  IF TENANT SHOULD REMAIN IN POSSESSION OF
THE LEASED PREMISES AFTER THE EXPIRATION OF THE TERM OF THIS LEASE, WITHOUT THE
EXECUTION OF A NEW LEASE OR THE WRITTEN CONSENT OF LANDLORD, THEN TENANT SHALL
BE DEEMED TO BE OCCUPYING THE LEASED PREMISES AS A TENANT FROM MONTH-TO-MONTH,
SUBJECT TO ALL THE COVENANTS AND OBLIGATIONS OF THIS LEASE, EXCEPT THAT AS
LIQUIDATED DAMAGES BY REASON OF SUCH HOLDING OVER, THE MONTHLY AMOUNTS PAYABLE
BY TENANT UNDER THIS LEASE SHALL BE INCREASED TO TWO HUNDRED PERCENT (200%) OF
THE MONTHLY AMOUNTS PAYABLE IN THE LAST MONTH OF THE STATED TERM.


 


SECTION 20.02  NOTICE OF TERMINATION.  THE ABOVE DESCRIBED TENANCY FROM
MONTH-TO-MONTH MAY BE TERMINATED BY EITHER PARTY UPON THIRTY (30) DAYS NOTICE TO
THE OTHER.


 


SECTION 20.03  RENT AFTER NOTICE OF TERMINATION.  ANY RENT DUE AFTER NOTICE HAS
BEEN GIVEN IS TO BE CALCULATED ACCORDING TO SECTION 20.01 ON A PRO-RATA BASIS. 
IF UPON NOTICE OF TERMINATION BY LANDLORD, TENANT TENDERS RENT IN EXCESS OF THE
AMOUNT DUE AND PAYABLE PURSUANT TO THE FORMULA IN SECTION 20.01, AND LANDLORD
ACCEPTS SUCH PAYMENT, THE ACCEPTANCE OF SUCH PAYMENT WILL NOT OPERATE AS A
WAIVER BY LANDLORD OF THE NOTICE OF TERMINATION, UNLESS SUCH WAIVER IS IN
WRITING AND SIGNED BY LANDLORD.  ANY SUCH EXCESS AMOUNTS TENDERED AND ACCEPTED
SHALL BE PROMPTLY REFUNDED BY LANDLORD, AFTER DEDUCTING THEREFROM ANY AMOUNTS
OWED LANDLORD.

 


ARTICLE XXI

 


LANDLORD’S MORTGAGE

 


SECTION 21.01  TENANT SHALL SUBORDINATE LEASEHOLD INTEREST.  LANDLORD COVENANTS
AND AGREES THAT IT WILL, NOT LATER THAN SIXTY (60) DAYS AFTER THE EXECUTION OF
THIS LEASE, OBTAIN AND

 

26

--------------------------------------------------------------------------------


 

deliver to Tenant at Tenant’s sole cost and expense a Subordination,
Non-Disturbance and Attornment Agreement in the form of Exhibit “D” attached
hereto and made a part hereof (“SNDA”) from John Hancock Mutual Life Insurance
Company (“Current Lender”).  Landlord represents and warrants that Current
Lender holds the only lien (other than the inchoate lien for taxes not yet due
and payable) on the Building and Shopping Center.  If Landlord does not timely
obtain and deliver the SNDA then Tenant shall be permitted, at any time within
one hundred eighty (180) days after the execution of this Lease and prior to the
delivery of the SNDA, to terminate this Lease, in which event all rent paid by
Tenant shall be refunded by Landlord to Tenant.  If Tenant fails to exercise its
termination right within such time period then Tenant shall be deemed to have
waived such termination right.  Subject to Landlord’s obligation to deliver the
SNDA from Current Lender and provided that Landlord delivers an SNDA from all
future lenders, Tenant agrees that its interest under this Lease shall be
subordinate to any mortgage, deed of trust or similar device now or hereafter
placed upon the Leased Premises or all or any portion of the Shopping Center by
Landlord if the mortgagee or beneficiary under said deed of trust or lender for
whose benefit any other security device is created so elects, and, upon notice
to Tenant of such election, Tenant will execute any instruments required to
evidence such subordination.  Likewise, such mortgagee or beneficiary under said
deed of trust or lender for whose benefit any other security device is created
may elect, by notice to Tenant, to make this Lease superior to such mortgage or
deed of trust or other security device; and in the event of such election,
Tenant will execute any instruments required to evidence such superiority.


 


SECTION 21.02  CERTIFICATES CONCERNING LEASE.  LANDLORD AND TENANT SHALL EXECUTE
AND DELIVER TO EACH OTHER, AT SUCH TIME OR TIMES AS EITHER LANDLORD OR TENANT
MAY REQUEST, A CERTIFICATE STATING:


 

(A)                                  WHETHER OR NOT THE LEASE IS IN FULL FORCE
AND EFFECT;

 

(B)                                 WHETHER OR NOT THE LEASE HAS BEEN MODIFIED
OR AMENDED IN ANY RESPECT, AND SUBMITTING COPIES OF SUCH MODIFICATIONS OR
AMENDMENTS, IF ANY;

 

(C)                                  WHETHER OR NOT THERE ARE ANY EXISTING
EVENTS OF DEFAULT UNDER THIS LEASE TO THE KNOWLEDGE OF THE PARTY EXECUTING THE
CERTIFICATE, AND SPECIFYING THE NATURE OF SUCH EVENTS OF DEFAULT, IF ANY; AND

 

(D)                                 SUCH OTHER INFORMATION AS MAY BE REASONABLY
REQUESTED.

 

The aforesaid certificate(s) shall be delivered to Landlord or Tenant, as the
case may be, promptly upon receipt of a written request therefor, but in no
event more than ten business (10) days following receipt of such request.

 


ARTICLE XXII


 


ADDITIONAL RENT


 


SECTION 22.01  ADDITIONAL RENT.  NOT APPLICABLE.

 

27

--------------------------------------------------------------------------------


 


ARTICLE XXIII


 


NOTICE


 


SECTION 23.01  WRITTEN NOTICE.  ANY NOTICE WHICH MAY OR SHALL BE GIVEN UNDER THE
TERMS OF THIS LEASE SHALL BE IN WRITING AND SHALL BE EITHER DELIVERED TO THE
NOTICE ADDRESS OF EITHER LANDLORD OR TENANT, BY HAND OR SENT BY UNITED STATES
REGISTERED CERTIFIED MAIL, ADEQUATE POSTAGE PREPAID.  EITHER PARTY’S ADDRESS MAY
BE CHANGED FROM TIME TO TIME BY SUCH PARTY BY GIVING NOTICE AS PROVIDED ABOVE,
EXCEPT THAT THE LEASED PREMISES MAY NOT BE USED BY TENANT AS THE SOLE NOTICE
ADDRESS.  NO CHANGE OF ADDRESS OF EITHER PARTY SHALL BE BINDING ON THE OTHER
PARTY UNTIL NOTICE OF SUCH CHANGE OF ADDRESS IS GIVEN AS HEREIN PROVIDED.  A
POST OFFICE RECEIPT FOR REGISTRATION OF SUCH NOTICE OR SIGNED RETURN RECEIPT
SHALL BE CONCLUSIVE THAT SUCH NOTICE WAS DELIVERED IN DUE COURSE OF MAIL IF
MAILED AS PROVIDED ABOVE.


 

For purposes of the calculation of various time periods referred to herein,
notice delivered by hand shall be deemed received when delivered to the place
for giving notice to a party referred to above and notice mailed in the manner
provided above shall be deemed completed upon the earlier to occur of (i) actual
receipt as indicated on the signed return receipt, or (ii) three (3) days after
posting as herein provided.  Finally, any written notice addressed as provided
above and actually received by the addressee shall constitute sufficient notice
for all purposes under this Lease.

 


ARTICLE XXIV


 


TENANT’S SIGNS


 


SECTION 24.01  COST AND INSTALLATION.  TENANT SHALL BE RESPONSIBLE FOR THE COSTS
AND INSTALLATION OF A BUILDING FASCIA SIGN ON THE BUILDING.  THE SIGNAGE AND
CANOPIES TO BE INSTALLED BY TENANT ARE DEPICTED ON EXHIBIT “E” ATTACHED HERETO. 
EXCEPT AS SHOWN ON EXHIBIT “E” OR OTHERWISE APPROVED BY LANDLORD IN WRITING,
WHICH SUCH APPROVAL WILL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED,
NO SIGN, PLACARD OR ADVERTISEMENT, OR EXTERIOR OR INTERIOR WINDOW SIGN, PLACARD
OR ADVERTISEMENT SHALL BE PAINTED, ERECTED OR DISPLAYED AND NO AWNINGS SHALL BE
ERECTED.  IF TENANT HAS A LIGHTED SIGN TENANT SHALL CAUSE TENANT’S EXTERIOR SIGN
TO BE PLACED ON A TIME CLOCK AND PHOTOELECTRIC CELL DEVICE SUCH THAT THE
ELECTRICITY ILLUMINATING SUCH SIGN SHALL KEEP TENANT’S ELECTRIC SIGN ON FROM
DUSK UNTIL AT LEAST 11:00 O’CLOCK P.M., EVERY NIGHT DURING THE LEASE TERM
(EXCEPT THAT SUCH LIGHTING MAY BE EXTINGUISHED AT 10:00 O’CLOCK P.M. ON SUNDAY
NIGHTS).


 


ARTICLE XXV


 


HAZARDOUS WASTE


 


SECTION 25.01  ENVIRONMENTAL COMPLIANCE.  TENANT SHALL NOT ALLOW THE LEASED
PREMISES, OR ANY CONSTRUCTION, OPERATION OF ANY BUSINESS, OR ANY OTHER ACTIVITY
THEREON, OR ANY OCCUPANCY OR USE THEREOF, TO VIOLATE ANY APPLICABLE LAW,
STATUTE, ORDINANCE, RULE, REGULATION, ORDER OR DETERMINATION OF ANY FEDERAL,
STATE, OR LOCAL GOVERNMENTAL AUTHORITY OR ANY BOARD OF FIRE UNDERWRITERS (OR
OTHER BODY EXERCISING SIMILAR FUNCTION), OR ANY RESTRICTIVE COVENANT OR DEED

 

28

--------------------------------------------------------------------------------


 

restriction (recorded or otherwise) affecting the Leased Premises, including
without limitation, all applicable zoning ordinances and building codes, flood
disaster laws and health, industrial hygiene, and environmental laws, statutes,
ordinances, rules and regulations, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. Section 9601 et seq., as
amended from time to time, and regulations promulgated thereunder (“CERCLA”),
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq., as amended from time to time and regulations promulgated thereunder
(“RCRA”), the Texas Water Code, as amended from time to time, and regulations
promulgated thereunder, and the Texas Solid Waste Disposal Act, as amended from
time to time, and regulations promulgated thereunder (hereinafter sometimes
collectively called “APPLICABLE LAWS”); and Tenant shall cause to be obtained
any permits, licenses or similar authorizations to occupy, operate or use any
buildings, improvements, fixtures and equipment now or hereafter located on the
Leased Premises by reason of any Applicable Laws.


 

Tenant shall not allow the Leased Premises to become affected by any Hazardous
Materials Contamination (as hereinafter defined), and shall not allow any
Hazardous Materials (as hereinafter defined) to be installed, used, incorporated
into, or disposed of on or under any of the Leased Premises.  No underground
storage tanks, wells, pits, surface impoundments, or catch basins shall be
installed by Tenant on or under the Leased Premises without Landlord’s prior
written consent.

 

Tenant shall inform Landlord of any pending or threatened investigation,
administrative order, or litigation with respect to Hazardous Materials or
Hazardous Materials Contamination, and promptly notify Landlord if Tenant shall
receive any communication from or on behalf of any governmental authority
regarding an environment condition which violates any Applicable Laws.

 

Tenant agrees to (i) not use, manage, handle, generate, manufacture, produce,
store, release, discharge, or dispose of, on, under, or about the Leased
Premises or transport to or from the Leased Premises any Hazardous Materials or
allow any other person or entity to do so, except to the extent such Hazardous
Materials are lawfully used in customary quantities in connection with the
Permitted Use, (ii) keep and maintain the Leased Premises in compliance with,
and shall not cause or permit the Leased Premises to be in violation of, any
Applicable Laws, (iii) give prompt written notice to Landlord immediately upon
Tenant’s acquiring knowledge of:

 

(A)          the presence of any Hazardous Materials on or under the Leased
Premises, or any Hazardous Materials Contamination with respect to the Leased
Premises, with a full description thereof,

 

(B)           any proceeding or inquiry by any governmental authority with
respect to the presence of any Hazardous Materials on or under the Leased
Premises or the migration thereof from the Leased Premises to other property or
from other property to the Leased Premises,

 

29

--------------------------------------------------------------------------------


 

(C)           all claims made or threatened by any third party against Tenant or
the Leased Premises relating to any loss or injury resulting from any Hazardous
Material or Hazardous Materials Contamination, and

 

(D)          any occurrence or condition on any property adjoining or in the
vicinity of the Leased Premises that could cause the Leased Premises or any part
thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Leased Premises under any Applicable Laws;

 

(iv) promptly comply with any governmental requirements or Applicable Laws
requiring the removal, treatment or disposal of Hazardous Materials or Hazardous
Materials Contamination if caused by or attributable to Tenant or any of
Tenant’s employees, servants, agents, partners, directors, officers,
shareholders, customers, visitors, invitees, licensees, concessionaires,
sublessees, contractors, subcontractors, successors, or assigns (herein
collectively referred to as a “TENANT RESPONSIBLE PARTY”).

 

In the event that the Leased Premises is affected by any Hazardous Materials
Contamination occurring from and after the date of this Lease caused by or
attributable to, or relating to or arising out of, in whole or in part, the use,
release, deposit, discharge, collection storage, handling, management,
generation, treatment, manufacturing off-site, placement, processing
transportation, or disposal of, at, on, under from or near the Leased Premises,
of any Hazardous Substance by a Tenant Responsible Party, then Tenant shall
immediately provide Landlord with a bond, letter of credit or similar financial
assurance evidencing to Landlord’s satisfaction that the necessary funds are
available to pay the cost of removing, treating and disposing of such Hazardous
Materials or Hazardous Materials Contamination and discharging any assessments
which may be established on the Leased Premises as a result thereof.

 

Tenant shall also within thirty (30) days after written demand for performance
thereof by Landlord (or such shorter period of time as may be required under any
Applicable Laws, order or agreement), commence and thereafter diligently
prosecute to completion, all remedial work that may be required to remove such
Hazardous Material Contamination, and all such remedial work shall be performed
by contractors approved in advance by Landlord, and under the supervision of a
consulting engineer approved by Landlord, with all costs and expenses of such
remedial work being paid by Tenant including, without limitation, Landlord’s
reasonable attorneys’ fees and costs incurred in connection with monitoring or
reviewing such remedial work, all of which shall be payable on demand, and shall
accrue interest at the Default Rate from the date of demand until paid in full.

 

In the event Tenant shall fail to timely commence, or cause to be commenced, or
fail to diligently prosecute to completion, such remedial work, Landlord may,
but shall not be obligated to, cause such remedial work to be performed and all
costs and expenses thereof, incurred by Landlord in connection therewith, shall
be payable on demand, shall accrue interest at the Default Rate from the date
the same are incurred by Landlord until repaid in full.  Landlord shall have the
right to join and participate in, as a party if it so elects, any legal
proceedings or action initiated with respect to the Leased Premises in
connection with any Applicable Laws, and have its attorneys’ fees in connection
therewith paid by Tenant on demand, if so caused by a Tenant Responsible Party.

 

30

--------------------------------------------------------------------------------


 

Nothing contained herein shall cause Tenant to be liable or responsible for any
costs of any nature associated with Hazardous Materials which (i) exist on or
about the Leased Premises on the Tender Date; or (ii) migrate onto the Leased
Premises from offsite through no act or omission of a Tenant Responsible Party.

 


SECTION 25.02  SITE ASSESSMENTS.  LANDLORD (BY ITS OFFICERS, PARTNERS, EMPLOYEES
AND AGENTS) AT ANY TIME AND FROM TIME TO TIME, EITHER PRIOR TO OR AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, MAY CONTRACT FOR THE SERVICES OF PERSONS (THE
“SITE REVIEWERS”) TO PERFORM ENVIRONMENTAL SITE ASSESSMENTS (“SITE ASSESSMENTS”)
ON THE LEASED PREMISES FOR THE PURPOSE OF DETERMINING WHETHER THERE EXISTS ON
THE LEASED PREMISES ANY ENVIRONMENTAL CONDITION WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN ANY LIABILITY, COST, OR EXPENSE TO THE OWNER, OCCUPIER OR
OPERATOR OF THE LEASED PREMISES ARISING UNDER ANY APPLICABLE LAWS.


 

The Site Assessments may be performed at any time or times, upon reasonable
notice to Tenant, and under reasonable conditions established by Tenant which do
not impede the performance of the Site Reviewers.  The Site Reviewers are
authorized to enter upon the Leased Premises for such purposes.  The Site
Reviewers are further authorized to perform both above and below the ground
testing for environmental damage or the presence of Hazardous Materials on or
under the Leased Premises and such other tests on the Leased Premises as may be
necessary to conduct the Site assessments in the reasonable opinion of the Site
Reviewers.

 

Tenant will supply to the Site Reviewers such historical and operational
information regarding the use of the Leased Premises by Tenant as may be
reasonably requested by the Site Reviewers to facilitate the Site Assessments
and will make available for meeting with the Site Reviewers appropriate
personnel having knowledge of such matters.  On request, Landlord shall make the
results of such Site Assessments fully available to Tenant.  Prior to an Event
of Default, Tenant may at its election participate under reasonable procedures
in the direction of such Site Assessments and the description of tasks of the
Site Reviewers.

 

The cost of performing such Site Assessments shall be paid by Tenant upon demand
by Landlord if it is determined by the Site Reviewers that any Hazardous
Materials Contamination has been caused by a Tenant Responsible Party, and such
amounts shall accrue interest at the Default Rate from the date of demand until
paid in full.    Tenant shall have the right to reimbursement of the cost of
performing such Site Assessments in the event a court of competent jurisdiction
makes a final adjudication that such contamination was not caused by a Tenant
Responsible Party.

 

Landlord shall have the right, but not the obligation, prior or subsequent to an
Event of Default, without in any way limiting Landlord’s other rights and
remedies under this Lease, to enter onto the Leased Premises or to take such
other action as it deems necessary or advisable to clean up, remove, resolve, or
minimize the impact of, or otherwise deal with, any Hazardous Materials, or
Hazardous Materials Contamination on or under the Leased Premises following
receipt of any notice from any person or entity asserting the existence of any
Hazardous Materials or Hazardous Materials Contamination pertaining to the
Leased Premises or any part thereof, which, if true, could result in an order,
suit, imposition or a lien on the Leased Premises, or potential environmental
liability.

 

31

--------------------------------------------------------------------------------


 

If any Hazardous Materials Contamination has been caused by or is attributable
to a Tenant Responsible Party, all costs and expenses paid or incurred by
Landlord in the exercise of any such rights shall be payable upon demand by
Landlord, and shall accrue interest at the Default Rate from the date of demand
until paid in full.

 

Defined Terms.  The term “Hazardous Materials” shall mean (a) any “hazardous
waste,” “hazardous materials,” “toxic substances,” “solid waste” and/or
“hazardous substances” as those terms are defined by RCRA, CERCLA, the Hazardous
Material Transportation Act, 49 U.S.C. Section 1801 et seq., as amended from
time to time and the regulations promulgated thereunder, and the Clean Water
Act, 33 U.S.C. Sections 1251 et seq., as amended from time to time and the
regulations promulgated thereunder, (b) those substances listed in the United
States Department of Transportation Table, 49 CFR 172.101 and amendments
thereto, or by the Environmental Protection Agency (or any successor agency) as
hazardous substances, (c) asbestos, (d) petroleum products, (e) polychlorinated
biphenyls (PCB’s), (f) explosives, (g) radioactive materials, (h) underground
storage tanks, wells, pits, catch basins, or surface impoundments, whether
empty, filled or partially filled with any substance, (i) any other substances,
materials, and wastes which become regulated under Applicable Laws or which are
classified as hazardous or toxic under Applicable Laws, (j) any substance the
presence of which on the Leased Premises is prohibited by any governmental
requirements, regulations, or Applicable Laws, and (k) any other substance which
by any governmental requirements, regulations, or Applicable Law requires
special handling or notification of any federal, state or local governmental
entity in its collection, storage, treatment or disposal.

 

The terms “RELEASE,” “DISPOSAL,” AND “DISPOSED” shall have the meanings
specified in RCRA and CERCLA.  The term “HAZARDOUS MATERIALS CONTAMINATION”
shall mean the contamination (whether presently existing or hereafter occurring)
of any improvements, facilities, soil, ground water, air or other elements on,
under or of the Leased Premises by Hazardous Materials, or the contamination of
the improvements, facilities, soil, ground water, air or other elements on,
under or of any other property as a result of Hazardous Materials at any time
(whether before or after the Effective Date of this Lease) emanating from the
Leased Premises.

 

Notwithstanding the foregoing to the extent the laws of the State of Texas
establish a meaning for “HAZARDOUS WASTE,” “HAZARDOUS MATERIALS,” “TOXIC
SUBSTANCES,” “SOLID WASTE,” “HAZARDOUS SUBSTANCE,” “RELEASE,” “DISPOSAL,” or
“DISPOSED” which is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply.

 

Section 25.04  Hold Harmless.  The parties hereto agree to indemnify, hold
harmless, and defend each other  and  their officers, directors, shareholders,
partners, employees, agents, successors and assigns, from and against, any and
all claims, demands, causes of action, suits, losses, damages, liabilities
(including strict liability), penalties, costs and expenses (including
attorneys’ fees, court costs and remedial costs), and costs of any settlement or
judgement, of any and every kind or character, known or unknown, fixed or
contingent, asserted against, incurred, suffered or paid by any of the foregoing
parties, at any time and from time to time now or in the future, (and whether
before or after the expiration or sooner termination of this Lease), by any
person, entity, or governmental agency, by reason of, arising out of, with
respect to, or as a direct or indirect result of the leasehold interest,
construction, occupancy, operation, use and

 

32

--------------------------------------------------------------------------------


 

maintenance of the Leased Premises by a  Responsible Party, (including without
limitation, the presence on or under, or the use, generation, manufacture,
production, storage, escape, seepage, leakage, spillage, discharge, disposal,
emission or release on, under or from the Leased Premises of any Hazardous
Materials or any Hazardous Materials Contamination, or the existence of any
environmental conditions on or under the Leased Premises, or the applicability
of any governmental requirement, regulation, or Applicable Laws relating to
Hazardous Materials, to the extent caused by or attributable to a  Responsible
Party, including all foreseeable consequential damages, and the costs of any
required or necessary repair, clean-up or detoxification of the Leased Premises
and the preparation and implementation of any closure, remedial or other
required plans).

 

This indemnity applies, without limitation, to any violation of any Applicable
Laws by a  Responsible Party, and any and all matters arising out of any act,
omission, event or circumstance existing or occurring in connection with the use
of the Leased Premises by a  Responsible Party (including without limitation the
presence on the Leased Premises or release from the Leased Premises of hazardous
substances or solid waste disposed of or otherwise released by a  Responsible
Party), regardless of whether the act, omission, event or circumstance
constituted a violation of any Applicable Laws at the time of its existence or
occurrence; except to the extent such matters are caused by or arise out of the
gross negligence or willful misconduct of Landlord or Tenant.

 


ARTICLE XXVI


 


TERMINOLOGY AND MISCELLANEOUS


 


SECTION 26.01  TERMINOLOGY.  WITH RESPECT TO TERMINOLOGY IN THIS LEASE, EACH
NUMBER (SINGULAR OR PLURAL) SHALL INCLUDE ALL NUMBERS, AND EACH GENDER (MALE,
FEMALE OR NEUTER) SHALL INCLUDE ALL GENDERS.  IF ANY PROVISION OF THIS LEASE
SHALL EVER BE HELD TO BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISIONS OF THE LEASE, BUT SUCH
OTHER PROVISIONS SHALL CONTINUE IN FULL FORCE AND EFFECT.


 

The titles of the Articles in this Lease shall have no effect and shall neither
limit nor amplify the provisions of the Lease itself.  This Lease shall be
binding upon and shall accrue to the benefit of Landlord, its successors and
assigns.

 


SECTION 26.02  TIME OF ESSENCE.  IN ALL INSTANCES WHERE EITHER PARTY IS REQUIRED
HEREUNDER TO PAY ANY SUM OR DO ANY ACT AT A PARTICULAR INDICATED TIME OR WITHIN
AN INDICATED PERIOD, IT IS UNDERSTOOD THAT TIME IS OF THE ESSENCE.


 


SECTION 26.03  INDEPENDENT OBLIGATIONS.  THE OBLIGATION OF TENANT TO PAY ALL
RENT AND OTHER SUMS HEREUNDER PROVIDED TO BE PAID BY TENANT AND THE OBLIGATION
OF TENANT TO PERFORM TENANT’S OTHER COVENANTS AND DUTIES HEREUNDER CONSTITUTE
INDEPENDENT, UNCONDITIONAL OBLIGATIONS TO BE PERFORMED AT ALL TIMES PROVIDED FOR
HEREUNDER.  TENANT WAIVES AND RELINQUISHES ALL RIGHTS WHICH TENANT MIGHT HAVE TO
CLAIM ANY NATURE OF LIEN AGAINST OR WITHHOLD, OR DEDUCT FROM OR OFF-SET AGAINST
ANY RENT AND OTHER SUMS PROVIDED HEREUNDER TO BE PAID LANDLORD BY TENANT.

 

33

--------------------------------------------------------------------------------


 


SECTION 26.04  NO CONSEQUENTIAL OR SPECIAL DAMAGES.  UNDER NO CIRCUMSTANCES
WHATSOEVER SHALL EITHER LANDLORD OR TENANT EVER BE LIABLE HEREUNDER FOR
CONSEQUENTIAL DAMAGES OR SPECIAL DAMAGES.  ALL LIABILITY OF LANDLORD FOR DAMAGES
FOR BREACH OF ANY COVENANT, DUTY OR OBLIGATION OF LANDLORD HEREUNDER MAY BE
SATISFIED ONLY OUT OF THE INTEREST OF LANDLORD IN THE SHOPPING CENTER EXISTING
AT THE TIME ANY SUCH LIABILITY IS ADJUDICATED IN A PROCEEDING AS TO WHICH THE
JUDGMENT ADJUDICATING SUCH LIABILITY IS NON-APPEALABLE AND NOT SUBJECT TO
FURTHER REVIEW.  THE TERM “LANDLORD” SHALL MEAN ONLY THE OWNER, FOR THE TIME
BEING OF THE SHOPPING CENTER, SUCH OWNER SHALL THEREUPON BE RELEASED AND
DISCHARGED FROM ALL COVENANTS AND OBLIGATIONS OF LANDLORD THEREAFTER ACCRUING,
BUT SUCH COVENANTS AND OBLIGATIONS SHALL BE BINDING DURING THE LEASE TERM UPON
EACH NEW OWNER FOR THE DURATION OF SUCH OWNER’S OWNERSHIP.


 


SECTION 26.05  VENUE.  ALL MONETARY OBLIGATIONS OF LANDLORD AND TENANT
(INCLUDING, WITHOUT LIMITATION, ANY MONETARY OBLIGATION OF LANDLORD OR TENANT
FOR DAMAGES FOR ANY BREACH OF THE RESPECTIVE COVENANTS, DUTIES OR OBLIGATIONS OF
LANDLORD OR TENANT HEREUNDER) ARE PERFORMABLE EXCLUSIVELY IN HOUSTON, HARRIS
COUNTY, TEXAS.


 


SECTION 26.06  LATE PAYMENT.  TENANT HEREBY ACKNOWLEDGES THAT LATE PAYMENT BY
TENANT TO LANDLORD OF RENT OR ANY OTHER SUMS DUE UNDER THIS LEASE WILL CAUSE
LANDLORD TO INCUR VARIOUS EXPENSES NOT CONTEMPLATED BY THIS LEASE, THE EXACT
AMOUNT OF WHICH ARE PRESENTLY DIFFICULT TO ASCERTAIN.  ACCORDINGLY, IF ANY
PAYMENT OF MINIMUM RENT, PERCENTAGE RENT OR ANY OTHER SUM DUE FROM TENANT UNDER
THIS LEASE SHALL NOT BE RECEIVED BY LANDLORD WITHIN FIVE (5) BUSINESS DAYS AFTER
THE SAME IS DUE, THEN, IN ADDITION TO SUCH REQUIRED PAYMENT, TENANT SHALL ALSO
PAY TO LANDLORD A “LATE CHARGE” EQUAL TO FIVE CENTS ($0.05) FOR EACH ONE DOLLAR
($1.00) SO PAST DUE.


 

Landlord and Tenant agree that such Late Charge represents a fair and reasonable
estimate of the expenses that Landlord will incur by reason of such late payment
by Tenant.  Acceptance of such Late Charge by Landlord shall not constitute a
waiver of Tenant’s default with respect to any such past due amounts, nor
prevent Landlord from exercising any other rights and remedies granted to
Landlord under this Lease or at law or in equity.  Such Late Charge shall
constitute additional rental payable by Tenant under this Lease and is in
addition to, and separate from, the Minimum Rent, Percentage Rent and other
charges payable under this Lease by Tenant.

 


SECTION 26.07  INDEPENDENT COVENANTS.  SO LONG AS TENANT HAS NOT BEEN WRONGFULLY
OR CONSTRUCTIVELY EVICTED FROM THE LEASED PREMISES, THE DOCTRINE OF INDEPENDENT
COVENANTS WILL APPLY IN ALL MATTERS RELATING TO THIS LEASE INCLUDING, WITHOUT
LIMITATION, ALL OBLIGATIONS OF LANDLORD AND TENANT TO PERFORM THEIR RESPECTIVE
OBLIGATIONS UNDER THIS LEASE.  THE PRECEDING SENTENCE SHALL APPLY
NOTWITHSTANDING THAT LANDLORD MAY DEFAULTED IN FULFILLING A COVENANT TO MAINTAIN
OR REPAIR THE LEASED PREMISES EVEN IF SUCH DEFAULT RESULTS IN THE UNSUITABILITY
OF THE LEASED PREMISES FOR TENANT’S INTENDED COMMERCIAL USE.


 


SECTION 26.08  AS IS BASIS.  SUBJECT TO TENANT’S RIGHT TO TERMINATE THIS LEASE
IF ITS STRUCTURAL INSPECTION IS NOT SATISFACTORY, TENANT WILL ACCEPT THE LEASED
PREMISES IN THEIR EXISTING CONDITION, ON AN “AS-IS” BASIS, SUBJECT TO
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS UNDER THE CONSTRUCTION RIDER, IF ANY,
ATTACHED HERETO.  TENANT HEREBY WAIVES AND RELINQUISHES ANY RIGHT TO ASSERT, AS
EITHER A CLAIM OR A DEFENSE, THAT LANDLORD IS BOUND TO PERFORM OR IS LIABLE FOR
THE NON-PERFORMANCE OF ANY IMPLIED COVENANT OR IMPLIED DUTY OF LANDLORD NOT
EXPRESSLY SET FORTH HEREIN.

 

34

--------------------------------------------------------------------------------


 

Tenant waives any implied warranty of Landlord that the Leased Premises are
suitable for their intended commercial purpose.  Tenant agrees to perform all of
its Lease obligations (including without limitation, the obligation to pay
rent), notwithstanding an alleged breach by Landlord of any such implied
warranty.  Tenant agrees that Landlord shall incur no liability to Tenant by
reason of any defect in the Leased Premises, whether apparent or latent, unless
such defect was known to Landlord as of the date of this Lease and not disclosed
to Tenant.


 


SECTION 26.09  EVIDENCE OF AUTHORITY.  WITHIN NOT MORE THAN FIFTEEN (15) DAYS
AFTER THE DATE OF THIS LEASE, LANDLORD SHALL FURNISH TO TENANT A CERTIFIED
RESOLUTION OF LANDLORD’S BOARD OF DIRECTORS, WITH A CERTIFICATE OF INCUMBENCY
FROM LANDLORD’S SECRETARY, AUTHORIZING THE EXECUTION AND DELIVERY OF THIS
LEASE.  IF LANDLORD FAILS TO TIMELY PERFORM THE FOREGOING, THEN TENANT SHALL BE
PERMITTED TO TERMINATE THIS LEASE, AT ANY TIME PRIOR TO THE DATE ON WHICH THE
FOREGOING CERTIFICATES ARE FURNISHED, IN WHICH EVENT ALL PREPAID RENT SHALL BE
REFUNDED BY LANDLORD.

 


ARTICLE XXVII

 


ARBITRATION

 


SECTION 27.01  ARBITRATION.   ANY CONTROVERSY BETWEEN THE PARTIES INVOLVING THE
CONSTRUCTION OR APPLICATION OF ANY OF THE TERMS, COVENANTS, OR CONDITIONS OF
THIS LEASE SHALL, ON THE WRITTEN REQUEST OF ONE PARTY SERVED ON THE OTHER, BE
SUBMITTED TO ARBITRATION, WHICH SHALL COMPLY WITH AND BE GOVERNED BY THE
PROVISIONS OF THE AMERICAN ARBITRATION ASSOCIATION

 

Each of the parties to this agreement shall appoint one person as an arbitrator
to hear and determine the dispute, and each party shall attempt in good faith to
agree with the other as to a third arbitrator; if the parties should prove
unable to agree in this way, then the two arbitrators already chosen shall
select a third impartial arbitrator whose decision shall be final and
conclusive.  The expenses of arbitration shall be borne by the losing party or
in such proportion as the arbitrators shall decide.

 


ARTICLE XXVIII

 


ENTIRE AGREEMENT

 


SECTION 28.01  ENTIRE AGREEMENT.  THIS INSTRUMENT (INCLUDING ALL RIDERS,
EXHIBITS AND GUARANTY, IF ANY), CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
LANDLORD AND TENANT; NO PRIOR WRITTEN OR PRIOR OR CONTEMPORANEOUS ORAL PROMISES
OR REPRESENTATIONS SHALL BE BINDING.  THIS LEASE SHALL NOT BE AMENDED, CHANGED
OR EXTENDED EXCEPT BY WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES HERETO.


 

THE SUBMISSION OF THIS LEASE FOR EXAMINATION BY TENANT AND/OR EXECUTION THEREOF
BY TENANT DOES NOT CONSTITUTE A RESERVATION OF OR OPTION FOR THE LEASED PREMISES
AND THIS LEASE SHALL BECOME EFFECTIVE ONLY UPON EXECUTION BY ALL PARTIES HERETO
AND DELIVERY OF A FULLY EXECUTED COUNTERPART HEREOF BY LANDLORD TO TENANT.

 

35

--------------------------------------------------------------------------------


 

EXECUTED in multiple counterparts, each of which shall have the force and effect
of an original, on the day and year first written above.

 

 

HIGHLAND VILLAGE HOLDING, INC.,

 

 

A Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Haidar Barbouti

 

 

Haidar Barbouti, Director of Leasing

 

 

 

 

 

Date:                                   , 2003

 

 

 

 

 

“LANDLORD”

 

 

 

 

 

HOUSTON S&W, L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

SMITH & WOLLENSKY OF
HOUSTON, LLC,

 

 

a Delaware limited liability company,
its sole General Partner

 

 

 

 

 

 

 

 

By:

/s/ James M. Dunn

 

 

 

Name:  James M. Dunn

 

 

Title:    President

 

 

 

 

 

Date: January 30, 2003

 

 

 

 

 

“TENANT”

 

36

--------------------------------------------------------------------------------


 

CONSTRUCTION RIDER

 

This Construction Rider is attached to and forms a part of that certain Lease
Contract dated January 30, 2003, (the “LEASE”), between HIGHLAND VILLAGE HOLDING
INC., as “LANDLORD” and HOUSTON S&W, L.P., a Texas limited partnership, as
“TENANT.”

 

Section 1.01         A.            Landlord hereby consents to Tenant’s
construction of improvements at the Leased Premises upon the following
conditions precedent:

 

(I)                                     THAT LANDLORD AND TENANT SHALL HAVE
MUTUALLY AGREED IN WRITING UPON PLANS AND SPECIFICATIONS FOR SUCH CONSTRUCTION
UTILIZING THE PROCEDURE HEREINAFTER SET FORTH;

 

(II)                                  THAT LANDLORD AND TENANT SHALL HAVE
MUTUALLY AGREED IN WRITING UPON ONE OR MORE GENERAL CONTRACTORS (HEREIN
SOMETIMES REFERRED TO IN THE SINGULAR AS “CONTRACTOR” AND THE PLURAL AS
“CONTRACTORS”) TO BE UTILIZED BY TENANT IN ERECTING SUCH IMPROVEMENTS AND
LANDLORD HAS BEEN PROVIDED WITH A COPY OF THE CONTRACT (A.I.A. FORM) BETWEEN
TENANT AND GENERAL CONTRACTOR; PROVIDED, HOWEVER, THAT IF TENANT PROVIDES
LANDLORD WITH A PAYMENT AND PERFORMANCE BOND AS PROVIDED UNDER THE TEXAS
PROPERTY CODE, SECTION 53.201 ET SEQ., PRIOR TO THE COMMENCEMENT OF IMPROVEMENTS
(WHICH  LANDLORD, AT THE EXPENSE OF TENANT, SHALL FILE IN THE OFFICE OF THE
COUNTY CLERK OF THE COUNTY WHERE THE LEASED PREMISES ARE LOCATED), THEN LANDLORD
SHALL BE DEEMED TO HAVE APPROVED TENANT’S CONTRACTORS AND LANDLORD SHALL BE
DEEMED TO HAVE WAIVED ITS RIGHT TO WITHHOLD TEN (10%) PERCENT OF THE SUM PAYABLE
BY LANDLORD TO TENANT PURSUANT TO SECTION 1.04.A FOR THE THIRTY DAY PERIOD
FOLLOWING SATISFACTION OF ALL REQUIREMENTS OF SECTION 1.04.A. AS SET FORTH
HEREINBELOW.

 

(III)                               THAT TENANT HAS TENDERED TO LANDLORD A TRUE
COPY OF A “BUILDING PERMIT” (MEANING ALL REQUIRED GOVERNMENTAL,
QUASI-GOVERNMENTAL, REGULATORY AUTHORITY AND OTHER PERMITS, CONSENTS, LETTERS OF
UTILITY AVAILABILITY AND PERMISSIONS) FOR THE WORK OF TENANT AND ITS CONTRACTORS
TO BE PERFORMED UNDER THE LEASE AND CERTIFICATES OF ALL INSURANCE REQUIRED TO BE
OBTAINED BY TENANT PURSUANT TO THE LEASE;

 

(IV)                              THAT THE LEASE HAS NOT BEEN TERMINATED FOR ANY
REASON PERMITTED UNDER THE LEASE.

 

Upon any such cancellation and termination by Landlord, Landlord and Tenant
shall each respectively be released from all further liability under the Lease,
irrespective of what costs or expenses either of such parties shall have
incurred prior to any such cancellation and termination.  Tenant shall have no
right to construct or permit any improvements at the Leased Premises unless
Tenant shall have satisfied all of the aforesaid conditions precedent and
Landlord shall have tendered possession of the Leased Premises to Tenant.

 

B.            In connection with Tenant’s erection of improvements at the Leased
Premises, if Landlord and Tenant have not prior to (or contemporaneous with) the
execution of the Lease by Landlord and Tenant agreed in writing upon said plans
and specifications or have not agreed in writing upon one or more general
contractors to be utilized by Tenant in erecting such

 

37

--------------------------------------------------------------------------------


 

improvements, then within sixty (60) days after the Tender Date, Tenant shall
cause complete plans and specifications (working drawings) to be prepared and at
least three (3) counterparts thereof to be submitted to Landlord for examination
along with a list of two (2) or more contractors, any of which Tenant would be
willing to enter into a contract with for the construction of such improvements,
provided that the bid of such contractor or price negotiated with such
contractor was satisfactory to Tenant.

 

Landlord shall examine the aforesaid plans and specifications and list of
contractors submitted by Tenant and notify Tenant as to any changes desired by
Landlord in such plans and specifications and as to whether Landlord approves or
disapproves of each contractor named on such list of contractors.  Tenant shall
have no obligation to modify the plans and specifications in the manner
indicated by Landlord, but, as heretofore provided, shall have no right to
construct improvements unless Landlord and Tenant shall have mutually agreed in
writing upon the plans and specifications therefore (as evidenced by Landlord’s
and Tenant’s signing and dating such plans and specifications) and unless
Landlord and Tenant further shall have mutually agreed in writing upon the
contractor to be utilized by Tenant.

 

Notwithstanding any other term or provision of this instrument, if by the
expiration of one hundred twenty (120) days after the Tender Date Landlord and
Tenant shall not have agreed in writing upon said completed plans and
specifications (working drawings) and one or more contractors to be utilized by
Tenant the construction provided for under such plans and specifications, then
either Landlord or Tenant shall have the right to terminate the Lease at any
time thereafter, upon which termination neither party shall have any claim
against the other under the Lease Contract irrespective of what cost or
expenses, if any, either party shall have incurred in connection with the Lease
prior to such cancellation.

 

If such final plans and specifications (working drawings) are mutually approved
by Landlord and Tenant in writing, and such plans and specifications (working
drawings) shall be initialed or signed by Landlord and Tenant and dated and
designated EXHIBIT “C,” but need not be attached to the Lease.

 

C.            Tenant shall enter the Leased Premises and Tenant will perform
such construction work and provide and install such materials as are provided in
EXHIBIT “C” and the Lease to be constructed or performed and installed by
Tenant.  Tenant will also provide and install all other interior work, trade
equipment, furniture, fixtures, and effects of every description necessary or
appropriate for Tenant’s business and all such items to be provided and
installed by Tenant shall be new and modern and of first-class quality.

 

In the event Tenant fails to satisfy the conditions set forth in Section 1.01.A
of this Construction Rider and also commence construction on or before the
expiration of ninety (90) days from the date Landlord and Tenant mutually
approve the aforesaid plans and specifications for any reason other than cause
of Force Majeure, then such failure shall constitute an Event of Default under
the Lease, and without further notice Landlord shall have the right, if
exercised prior to the commencement of the approved construction but not
thereafter, to terminate the Lease at any time thereafter and/or exercise such
other remedies as may be available to Landlord pursuant to the terms of the
Lease.

 

38

--------------------------------------------------------------------------------


 

D.            In connection with the installation of the electrical system at
the Leased Premises, Tenant hereby agrees to notify Landlord in writing to
inspect Tenant’s “IN THE WALL” or underground electrical installations at least
five (5) business days prior to the installation of sheetrock walls or the
pouring of a concrete floor.  Upon such notice, Landlord shall, at its expense,
cause its consulting engineer to make electrical inspection in Landlord’s
behalf; however, Tenant shall not be required to delay its work if such
consulting engineer does not make his inspection within such five (5) business
day period.

 

Tenant shall also notify Landlord in writing at least three (3) business days
prior to the date Tenant desires the commencement of electrical service so as to
allow Landlord to make a final inspection of all electrical connections in the
gutter.  Such connections shall be inspected by Landlord’s consulting engineer
prior to tape-up, and Tenant acknowledges that all connectors used shall be
copper; however, Tenant shall not be required to delay its work if such
consulting engineer does not make his inspection within such three (3) business
day period.

 

Tenant acknowledges that the above described electrical inspection procedures
must be adhered to and such adherence shall be a condition precedent to Tenant’s
receipt of a construction allowance, if any as provided in Section 1.04.A
herein.

 

E.             At all times while Tenant is constructing the improvements at the
Leased Premises and installing its trade equipment, furniture and fixtures,
Tenant shall not interfere with the conducting of business at the Shopping
Center.  Tenant shall comply with said reasonable requests of Landlord as
Landlord might make for the purpose of avoiding such interference.  If at any
time during the course of Tenant’s work at the Leased Premises the storefront of
the Leased Premises is not fully secure, Tenant shall construct a barricade of
plywood or other material approved by Landlord to secure the Leased Premises and
adjoining lease spaces.

 

Section 1.02         With respect to any labor performed or materials furnished
by Tenant at the Leased Premises, the following shall apply:  All such labor
shall be performed and materials furnished at Tenant’s own cost, expense and
risk.  Labor and materials used in the installation of Tenant’s furniture and
fixtures, and in any other work on the Leased Premises performed by Tenant, will
be subject to Landlord’s prior written approval.  Landlord’s current summary of
criteria for Tenant Design and Construction is attached hereto as EXHIBIT “F.”

 

Any such approval of Tenant’s labor shall constitute a license authorizing
Tenant to permit such labor to enter upon the Shopping Center and Leased
Premises prior to the commencement of the Lease Term; however, the continued
effectiveness of such license is conditioned upon Tenant’s aforesaid labor
working in harmony with and not interfering with labor utilized by Landlord and
Landlord’s mechanics or contractors and not interfering with labor utilized by
any other tenant or such tenant’s mechanics or contractors.  Accordingly, if at
any time such entry of Tenant’s labor shall cause disharmony or interference
therewith, this license may be withdrawn by Landlord upon forty-eight (48) hours
written notice to Tenant, upon expiration of which Tenant shall have caused all
of Tenant’s labor (as to whom Landlord shall have given such notice) to have
been removed from the Leased Premises and from the Shopping Center.

 

39

--------------------------------------------------------------------------------


 

With respect to any contract for any such labor or materials, Tenant acts as a
principal and not as the agent of Landlord.  The parties agree to indemnify and
hold each other  harmless from all claims (including costs and expenses of
defending against such claims) arising or alleged to arise from any act or
omission of Landlord or Tenant or their agents, employees, contractors,
subcontractors, laborers, materialmen or invitees or arising from any bodily
injury or property damage occurring or alleged to have occurred incident to the 
work at the Leased Premises.

 

Tenant shall have no authority to place any lien upon the Leased Premises or any
interest therein nor in any way to bind Landlord; and any attempt to do so shall
be void and of no effect.  Landlord expressly disclaims liability for the cost
of labor performed or materials furnished by Tenant.  If, because of any actual
or alleged act or omission of Tenant, any lien, affidavit, charge or order for
the payment of money shall be filed against Landlord, the Leased Premises or any
portion thereof or interest therein, whether or not such lien, affidavit, charge
or order is valid or enforceable, Tenant shall, at its own cost and expense,
cause same to be discharged of record by payment, bonding or otherwise no later
that fifteen (15) days after notice to Tenant of the filing thereof, but in all
events, prior to the foreclosure thereof.  Tenant’s failure to cause same to be
discharged of record within such 15 day period shall constitute an Event of
Default under the Lease.

 

All of Tenant’s construction at the Leased Premises shall be performed in strict
compliance with EXHIBIT “C” in a good and workmanlike manner which is reasonably
satisfactory to Landlord’s Architect.  All such work shall be performed by
Tenant in strict compliance with all applicable building codes, regulations and
all other legal requirements and shall be performed in such manner as to not
cause Landlord’s fire and extended coverage insurance to be canceled or the rate
therefor increased (or at Landlord’s option, will upon demand pay any such
increase).  In the performance of such work, Tenant shall not interfere with or
delay any work being done by Landlord’s contractors.

 

Section 1.03         Tenant agrees that its construction at the Leased Premises
will be completed in accordance with EXHIBIT “C” within one hundred eighty (180)
days after the date Landlord and Tenant mutually approve the aforesaid plans and
specifications.  If Tenant shall not have so completed such construction by the
expiration of said one hundred eighty (180) day period as the same may be
extended by causes of Force Majeure (the “CONSTRUCTION PERIOD”), then Landlord
shall have the right to terminate the Lease at any time before the earlier of :
(i) achievement of completion; or (ii) thirty (30) days after such Construction
Period by giving written notice of such termination within such time to Tenant;
upon the giving of such notice, all obligations of all parties under the Lease
shall cease except Tenant’s duty to indemnify Landlord as set forth in Section
12.01 of the Lease for acts or omissions occurring prior to Lease termination
which such duty shall continue.

 

No expenditure of any sum by Tenant or incurring of any liability for
merchandise, fixtures, equipment or labor or material or otherwise, shall alter
or affect the rights of said parties as set forth in this Section 1.03.  In the
event that Landlord exercises the aforesaid right to cancel and terminate the
Lease, Tenant shall have no right or claim against Landlord on account of
improvements constructed by Tenant at the Leased Premises.

 

40

--------------------------------------------------------------------------------


 

Section 1.04.        A.   Construction Draws.

 

Landlord shall pay to Tenant (or, at Landlord’s option, Landlord may pay Tenant
and the general contractor and/or one or more subcontractors) as an “ALLOWANCE,”
the  sum of Seven Hundred Fifty Thousand & No Dollars ($750,000) toward Building
Improvement Costs with respect to the Leased Premises.

 

(I)                                     ¼ OF THE ALLOWANCE SHALL BE PAID BY
LANDLORD TO TENANT WITHIN FIVE (5) BUSINESS DAYS AFTER TENANT HAS PROVIDED
LANDLORD SATISFACTORY EVIDENCE THAT TENANT HAS OBTAINED APPLICABLE BUILDING
PERMITS TO CONSTRUCT TENANT’S IMPROVEMENTS IN ACCORDANCE WITH EXHIBIT “C;”

 

(II)                                  ¼ OF THE ALLOWANCE SHALL BE PAID BY
LANDLORD TO TENANT WITHIN FIVE (5) BUSINESS DAYS AFTER TENANT HAS PROVIDED
LANDLORD SATISFACTORY EVIDENCE THAT TENANT HAS COMPLETED ONE-HALF OF
CONSTRUCTION OF ITS IMPROVEMENTS IN ACCORDANCE WITH EXHIBIT “C;” AND

 

(III)                               1/2 OF THE ALLOWANCE SHALL BE PAID BY
LANDLORD TO TENANT WITHIN FIVE (5) BUSINESS DAYS AFTER TENANT HAS COMPLETED
CONSTRUCTION OF ITS IMPROVEMENTS IN ACCORDANCE WITH EXHIBIT “C” AND FURTHER
PROVIDED THAT TENANT HAS FURNISHED TO LANDLORD THE FOLLOWING (ON FORMS TO BE
FURNISHED BY LANDLORD WHERE APPLICABLE )

 

(IV)                              A CERTIFICATE OF OCCUPANCY (OR OTHER
CERTIFICATES EVIDENCING INSPECTION AND ACCEPTANCE OF ALL OF TENANT’S
CONSTRUCTION BY APPROPRIATE GOVERNMENT AUTHORITIES);

 

(V)                                 A COPY OF TENANT’S CONTRACT WITH THE GENERAL
CONTRACTOR PERFORMING SUCH WORK, WHICH CONTRACT SHALL CONTAIN A SCHEDULE OF
VALUES TOTALING THE FULL AMOUNT OF THE CONTRACT.  IN THE EVENT THAT TENANT HAS
ACTED AS ITS OWN GENERAL CONTRACTOR, TENANT MUST HAVE ENTERED INTO WRITTEN
SUBCONTRACTS WITH ALL PARTIES WHO FURNISHED LABOR AND/OR MATERIALS TOTALING MORE
THAN FIVE HUNDRED AND NO/100 DOLLARS ($500.00) AND COPIES OF SUCH SUBCONTRACTS
MUST BE FURNISHED TO LANDLORD;

 

(VI)                              TENANT’S AFFIDAVIT, IN THE FORM ATTACHED
HERETO AS EXHIBIT “C-1,” THAT SUCH CONSTRUCTION HAS BEEN COMPLETED TO ITS
SATISFACTION AND IN STRICT ACCORDANCE WITH EXHIBIT “C,” WHICH AFFIDAVIT SHALL
ALSO STATE THE TOTAL BUILDING IMPROVEMENT COSTS ITEMIZED IN REASONABLE DETAIL;

 

(VII)                           GENERAL CONTRACTOR’S AFFIDAVIT AND LIEN WAIVER
WITH RESPECT TO THE LEASED PREMISES AND SHOPPING CENTER, IN THE FORM ATTACHED
HERETO AS EXHIBIT “C-2,” EXECUTED BY THE GENERAL CONTRACTOR(S) PERFORMING SUCH
WORK STATING THAT CONSTRUCTION HAS BEEN FULLY COMPLETED IN ACCORDANCE WITH
EXHIBIT “C” AND THAT ALL SUBCONTRACTORS, LABORERS AND MATERIAL SUPPLIERS ENGAGED
IN OR SUPPLYING MATERIALS FOR SUCH WORK HAVE BEEN PAID IN FULL (IN THE EVENT,
HOWEVER, THAT TENANT HAS ACTED AS ITS OWN GENERAL CONTRACTOR, TENANT, ITSELF,
WILL EXECUTE EXHIBIT “C-2”);

 

(VIII)                        SUBCONTRACTOR’S LIEN WAIVER WITH RESPECT TO THE
LEASED PREMISES AND SHOPPING CENTER, IN THE FORM ATTACHED HERETO AS EXHIBIT
“C-3,” EXECUTED BY ALL

 

41

--------------------------------------------------------------------------------


 

SUBCONTRACTORS AND MATERIALMEN WHO SHALL HAVE FURNISHED LABOR AND/OR MATERIALS
FOR THE WORK;

 

(IX)                                CERTIFICATE OF SUBSTANTIAL COMPLETION FROM
TENANT’S ARCHITECT OR ENGINEER CERTIFYING THAT SUCH CONSTRUCTION WORK HAS BEEN
FULLY COMPLETED IN ACCORDANCE WITH EXHIBIT “C”;

 

(X)                                   NOTICE FROM TENANT TO LANDLORD THAT TENANT
HAS OPENED FOR BUSINESS AT THE LEASED PREMISES AND EXECUTION BY TENANT AND
DELIVERY TO LANDLORD OF A COMMENCEMENT LETTER INDICATING THE COMMENCEMENT AND
TERMINATION DATES OF THE LEASE TERM;

 

(XI)                                DELIVERY TO LANDLORD OF CERTIFICATES OR
DUPLICATE ORIGINALS OF ALL INSURANCE WHICH TENANT IS REQUIRED TO CARRY UNDER THE
TERMS OF THE LEASE;

 

(XII)                             EXECUTION BY TENANT AND DELIVERY TO LANDLORD
OF ANY UNIFORM COMMERCIAL CODE (UCC) FINANCING STATEMENTS REQUIRED UNDER THE
LEASE;

 

(XIII)                          PAYMENT BY TENANT TO LANDLORD OF SUCH MINIMUM
RENT AND OTHER SUMS AS SHALL HAVE COME DUE BETWEEN THE COMMENCEMENT DATE OF THE
LEASE TERM AND THE DATE UPON WHICH TENANT MAKES APPLICATION FOR PAYMENT OF ITS
ALLOWANCE (BUT IN ALL EVENTS, NOT LESS THAN MINIMUM RENT FOR THE FIRST MONTH OF
THE LEASE TERM); AND

 

(XIV)                         DELIVERY TO LANDLORD OF ONE (1) SET OF AS-BUILT
PLANS FOR THE LEASED PREMISES.

 

B.            The phrase “BUILDING IMPROVEMENT COSTS,” as used herein, means the
total reasonable costs paid by Tenant to all architects, engineers, contractors
and suppliers furnishing labor and materials for erection and improvement of
those items identified and constructed in accordance with EXHIBIT “C.”

 

C.            The phrase “BUILDING IMPROVEMENT COSTS,” as used herein, shall not
include any sum paid or liability incurred by Tenant for:

 

(1)                                  Any brokerage commission, finder’s fee or
other fee of similar nature;

 

(2)                                  Any sum which is paid pursuant to a
liability incurred prior to the date of the Lease Agreement; or

 

(3)                                  Any item of “REMOVABLE TRADE FIXTURES” (as
defined in Article X of the Lease), furniture, equipment (not to include kitchen
equipment) or supplies.

 

D.            Unless Tenant has provided Landlord with a payment and performance
bond as set forth in this Construction Rider and Tenant has provided Landlord
with a copy of such bonds, Landlord may, if Landlord elects, withhold ten
percent (10%) of the sum payable by Landlord to Tenant pursuant to Section
1.04.A. hereof for a period of thirty (30) days following the satisfaction of
all requirements of Section 1.04.A    If Landlord itself shall have constructed
for Tenant any improvements at the Leased Premises beyond the improvements
heretofore provided to be constructed by Landlord, Landlord may withhold from
the sum payable by Landlord to

 

42

--------------------------------------------------------------------------------


 

Tenant pursuant to Section 1.04.A. hereof the amount owing to Landlord by Tenant
for all such work.  Landlord may likewise withhold from the sum payable by
Landlord pursuant to Section 1.04.A. hereof any other amount for which Tenant is
then indebted to Landlord.  If Landlord fails to pay any portion of the
Allowance to Tenant within thirty (30) days after the same is due, then such
unpaid portion shall accrue interest at the rate of ten (10%) percent per annum
and such interest shall be payable on demand.

 

Section 1.05.        In connection with any construction of improvements at the
Leased Premises by Tenant, the following shall apply:

 

Tenant shall take out and maintain (or cause the contractor under its
construction contract (s) to take out and maintain) public liability insurance
in a minimum amount of $1,000,000.00 combined single limit.  Said liability
insurance shall name Landlord as an additional insured with Tenant (and shall
contain a contractual liability endorsement) and shall be non-cancelable with
respect to Landlord except upon thirty (30) days’ notice to Landlord (given in
the same manner as provided in the Lease Agreement) (or, at the request of
Landlord, shall be in the form of a separate liability policy in which Landlord
along is the named insured).

 

Tenant shall also take out and maintain (or cause the contractor under its
construction contracts(s) to take out and maintain) all builder’s risk insurance
to the full insurable value of improvements constructed and materials stored at
the Leased Premises.  Said builder’s risk insurance shall name Landlord as an
additional insured and shall be non-cancelable with respect to Landlord. 
Certificates of all such insurance shall be delivered by Tenant to Landlord
within five (5) days following Tenant’s entering into any such construction
contract(s) (but in all events prior to Tenant or Tenant’s general contractor
commencing construction).

 

Section 1.06         All improvements constructed by Tenant at the Leased
Premises (excepting only Removable Trade Fixtures installed by Tenant shall,
immediately upon such construction, become and remain the property of Landlord;
and Tenant shall have no right, title or interest (including lien interest)
therein, except only as Tenant under the provisions of the Lease.  The aforesaid
improvements, if constructed by Tenant, are not intended as any nature of rent
or compensation to Landlord.

 

Section 1.07         Not Applicable.

 

43

--------------------------------------------------------------------------------


 

 

HIGHLAND VILLAGE HOLDING, INC.

 

 

 

 

 

By:

/s/ Haidar Barbouti

 

 

Haidar Barbouti, Director of Leasing

 

 

 

Date: January 30, 2003

 

 

 

“LANDLORD”

 

44

--------------------------------------------------------------------------------


 

 

HOUSTON S&W, L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

SMITH & WOLLENSKY OF
HOUSTON, LLC,

 

 

a Delaware limited liability company,
its sole General Partner

 

 

 

 

 

 

 

 

By:

/s/ James M. Dunn

 

 

 

Name:  James M. Dunn

 

 

Title:    President

 

 

 

 

Date: January 30, 2003

 

 

 

 

 

 

“TENANT”

 

45

--------------------------------------------------------------------------------


 

OPTION RIDER

 

This Option Rider is attached to and forms a part of that certain Lease Contract
(the “LEASE CONTRACT”) dated January 30, 2003, between HIGHLAND VILLAGE HOLDING
INC., as “LANDLORD,” and HOUSTON S&W, L.P., a Texas limited partnership, as
“TENANT.”

 

Contingent upon Tenant satisfying all of the following conditions, Tenant is
hereby granted an option to extend the Lease Term, as set forth in Section 3.01
of the Lease Contract (the “PRIMARY TERM”) for two (2) additional periods of
sixty (60) full calendar months (each an “EXTENSION TERM”), said conditions
being that:

 

(I)                                     NO EVENT OF DEFAULT SHALL THEN EXIST;
AND

 

(II)                                  TENANT SHALL NOT HAVE ASSIGNED THE LEASE
CONTRACT OR ANY INTEREST THEREIN OR SUBLET (OR OTHERWISE PERMITTED OCCUPANCY BY
ANY THIRD PARTY OF) ALL OR ANY PORTION OF THE LEASED PREMISES DURING THE PRIMARY
TERM EXCEPT AS SPECIFICALLY PERMITTED PURSUANT TO ARTICLE VIII OF THE LEASE; AND

 

(III)                               TENANT SHALL HAVE GIVEN WRITTEN NOTICE TO
LANDLORD NOT LESS THAN THREE HUNDRED SIXTY FIVE  (365) DAYS PRIOR TO THE
EXPIRATION OF THE PRIMARY TERM OF TENANT’S EXERCISE OF SUCH OPTION.

 

Time is of the essence in the exercise of this option and should Tenant fail to
exercise this option by timely written notice, this option shall lapse and be of
no further force or effect.

 

In the event that Tenant effectively exercises the option herein granted, then
all of the terms and provisions of the Lease Contract as are applicable during
the Primary Term shall likewise be applicable during the Extension Term except:

 

(A)                                  TENANT SHALL HAVE NO FURTHER RIGHT TO RENEW
OR EXTEND THE LEASE TERM AFTER THE EXPIRATION OR OTHER TERMINATION OF THE
EXTENSION TERM; AND

 

(B)                                 THE “MINIMUM RENT” (AS DEFINED IN ARTICLE IV
OF THE LEASE CONTRACT) WHICH SHALL BE DUE AND PAYABLE EACH MONTH DURING THE
EXTENSION TERM AT THE SAME TIME AND PLACE, AND IN THE SAME MANNER, AS SET FORTH
IN SECTION 4.01 OF THE LEASE CONTRACT (RELATIVE TO PAYMENT OF MINIMUM RENT
DURING THE PRIMARY TERM), SHALL BE SET AT THE GREATER OF:  (I) SIX HUNDRED FORTY
THOUSAND DOLLARS ($640,000) PER ANNUM; OR (II) THE THEN PREVAILING MARKET RATE
(HEREINAFTER DEFINED) AND PAYABLE IN EQUAL MONTHLY INSTALLMENTS.

 

(C)                                  THE “BREAKPOINT” (AS DEFINED IN ARTICLE IV
OF THE LEASE CONTRACT RELATING TO THE PAYMENT OF PERCENTAGE RENT DURING THE
PRIMARY TERM) SHALL BE A NATURAL BREAKPOINT FOR EACH LEASE YEAR OF THE EXTENSION
TERM.

 

The term “MARKET RATE” shall mean the then prevailing minimum rental rate for
space in the Shopping Center which is reasonably comparable to the Leased
Premises as evidenced by leases with terms reasonably comparable to the terms of
this Lease which Landlord has actually entered into with other tenants in the
Shopping Center.  Landlord shall act reasonably and in good faith in connection
with the determination of Market Rate.

 

46

--------------------------------------------------------------------------------


 

References in this Rider and the Lease Contract to the “TERM” or the “LEASE
TERM” shall be understood to refer to both the Primary Term and (if Tenant’s
option therefor is effectively exercised in accordance with the provisions
hereof) also the hereinabove stated Extension Terms unless such interpretation
is expressly negated.

 

 

HIGHLAND VILLAGE HOLDING, INC.

 

 

 

 

 

By:

/s/ Haidar Barbouti

 

 

 

Haidar Barbouti, Director of Leasing

 

 

 

 

Date: January 30, 2003

 

 

 

 

 

 

“LANDLORD”

 

 

 

 

 

 

 

HOUSTON S&W, L.P.,
a Texas limited partnership

 

 

 

 

 

By:

SMITH & WOLLENSKY OF
HOUSTON, LLC,

 

 

a Delaware limited liability company,
its sole General Partner

 

 

 

 

 

By:

/s/ James M. Dunn

 

 

 

Name:  James M. Dunn

 

 

Title:    President

 

 

 

 

Date: January 30, 2003

 

 

 

 

 

 

“TENANT”

 

47

--------------------------------------------------------------------------------
